19-23489-rdd        Doc 4      Filed 08/19/19       Entered 08/19/19 12:04:51             Main Document
                                                   Pg 1 of 62


PAUL HASTINGS LLP
200 Park Avenue
New York, NY 10166
Telephone: (212) 318-6000
Facsimile: (212) 319-4090
Pedro A. Jimenez
Irena Goldstein

Proposed Attorneys for Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 19-23489 (RDD)
MAXCOM USA TELECOM, INC., et al.,                              :
                                                               :
                                                               :
                  Debtors.1                                    :
---------------------------------------------------------------X

    DECLARATION OF ERIK GONZALEZ LAUREANO IN SUPPORT OF FIRST DAY
     MOTIONS AND APPLICATIONS IN COMPLIANCE WITH LOCAL RULE 1007-2

                  I, Erik Gonzalez Laureano, hereby declare under penalty of perjury as follows:

         1.       I am the Chief Executive Officer of Maxcom USA Telecom, Inc., a company

organized under the laws of the State of New York (“Maxcom USA”) and the Chief Financial

Officer of debtor Maxcom Telecomunicaciones, S.A.B. DE C.V. (“Maxcom Parent,” and

together with Maxcom USA, the “Debtors”), a company organized under the laws of Mexico and

the parent of debtor Maxcom USA. I am generally familiar with the day-to-day operations,

affairs, and books and records of the Debtors.




1
     The Debtors, together with the last four digits of each Debtor’s tax identification number, Maxcom USA
     Telecom, Inc. (7220) and Maxcom Telecomunicaciones, S.A.B. de C.V. (8KT0). The location of Debtor
     Maxcom Telecomunicaciones, S.A.B. de C.V.’s corporate headquarters and service address are: Guillermo
     González Camarena, 2000, Centro Ciudad, Santa Fé, Mexico, CDMX. The service address for Debtor Maxcom
     Telecom USA Inc. is c/o United Corporate Services, Inc., Ten Bank Street, Suite 560, White Plains, NY 10606.



                                                        1
19-23489-rdd      Doc 4    Filed 08/19/19     Entered 08/19/19 12:04:51          Main Document
                                             Pg 2 of 62


       2.      On August 19, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in this

Court seeking approval of their Joint Prepackaged Chapter 11 Plan dated June 17, 2019 (as same

may be amended or modified, the “Plan”), so as to permit the restructuring of the Step-Up Senior

Notes due 2020 issued by Maxcom Parent and guaranteed by the Non-Debtors Subsidiaries (as

defined in the Plan) (the “Old Notes”) on the terms set forth in the Plan.

       3.      On the Petition Date, the Debtors also filed a number of motions and applications

(collectively, the “First Day Motions”) in order to move towards approval and confirmation of

the Plan in a manner that will allow the Debtors to operate in Chapter 11 with minimum

disruption or loss of value. I am familiar with the contents of each of the First Day Motions

(including the exhibits thereto), and believe that the relief sought in each of the First Day

Motions is necessary to ensure a successful restructuring of the Debtors.

       4.      I submit this declaration in support of the First Day Motions pursuant to Rule

1007-2 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the Southern

District of New York (the “Local Rules”) and 28 U.S.C. § 1746 (the “First Day Declaration”).

Except as otherwise indicated herein, all facts set forth in this First Day Declaration are based on

my personal knowledge, information supplied to me by others at the Debtors and the Debtors’

professionals, were learned from my review of relevant documents or are my opinion based upon

my experience and knowledge of the Debtors’ operations and financial condition. I am over the

age of 18 and authorized to submit this Declaration on behalf of the Debtors. If called upon to

testify, I could and would testify competently to the facts set forth herein.

       5.      Part I of this Declaration describes the background and business of the Debtors.

Part II describes the Debtors’ prepetition capital structure and indebtedness. Part III describes




                                                  2
19-23489-rdd       Doc 4     Filed 08/19/19      Entered 08/19/19 12:04:51            Main Document
                                                Pg 3 of 62


the circumstances leading to the commencement of the chapter 11 cases and the efforts of the

Debtors to restructure the Old Notes. Part IV sets forth the relevant facts in support of each of

the First Day Motions. Part V contains statements and schedules providing additional

information about the Debtors, including the basis for venue in this district, as required by Local

Rule 1007-2.

                                                 PART I

                    BACKGROUND AND BUSINESS OF THE DEBTORS

        A.      Corporate History and Organizational Structure

        6.      Maxcom Parent is a limited liability public stock corporation (sociedad anónima

burstátil de capital variable) with indefinite life, organized under the laws of Mexico in 1996.2

Maxcom Parent is not a public reporting company in the United States pursuant to the Securities

Exchange Act of 1934. Maxcom USA is a wholly owned subsidiary of Maxcom Parent

organized under the laws of New York in 2019. An organizational chart illustrating the current

corporate structure of Maxcom Parent and its subsidiaries, including Maxcom USA, is attached

hereto as Exhibit A.

        B.      The Business and Assets of the Debtors

        7.      Maxcom Parent and its subsidiaries (together, the “Maxcom Enterprise”) are

facilities-based telecommunications providers that use a “smart-build” approach to deliver “last-

mile” connectivity to enterprises, residential customers and governmental entities in Mexico.

Since its inception, the Maxcom Enterprise has targeted business, residential customers and

governmental entities that have been underserved by Teléfonos de México, S.A.B. de C.V.,

the local telecommunication incumbent, and other competing telecommunications providers.

2
    Maxcon Parent was originally organized under the name “Amaritel, S.A. de C.V,” but changed its name to
    “Maxcom Telecommunicaciones, S.A. de C.V.” on February 9, 1999. In connection with its initial public
    offering, Maxcom Parent’s corporate name was changed to “Maxcom Telecommunicaiones, S.A.B. de C.V.”


                                                     3
19-23489-rdd       Doc 4    Filed 08/19/19    Entered 08/19/19 12:04:51         Main Document
                                             Pg 4 of 62


The Maxcom Enterprise provides a wide range of voice and data services on a bundled and

unbundled basis, including local and long−distance voice, data, high speed, dedicated Internet

access and VoIP telephony, among others.

       8.      The Maxcom Enterprise operates its own telecommunications network and

support infrastructure, including the critical “last mile” or customers’ premise level

infrastructure (modems, handsets and set-up boxes) for its residential segment, which allows it

to control the quality of the user experience and adapt its service offerings to meet market

demand. The Maxcom Enterprise believes that the combination of innovative, bundled offerings,

competitive pricing and dedicated customer service provides value for its customers, and has

allowed it to maintain 156,571 voice lines in service as of December 31, 2018. The Maxcom

Enterprise has a history of being the first providers in Mexico to introduce new services,

including:

                   the first commercial digital subscriber line broadband offering in 2005,

                   the first “triple−play” (or cable, voice and broadband) offering to residential
                    customers through a revenue−sharing agreement with cable television
                    companies in 2005, and

                   the first unbundled “quadruple−play” by adding mobile services to its
                    bundled “triple−play” offering as a MVNO with Pegaso PCS, S.A. de C.V.
                    on September 5, 2007.

                   In addition, in August 2007, the Maxcom Enterprise launched paid TV
                    services over copper network using IP, representing the first IPTV offering
                    in Mexico.

       9.      The Maxcom Enterprise operates in select metropolitan areas that offer the best

growth opportunities in telecommunications because of a combination of concentrated

population, low subscriber line penetration, potential expenditure in telecom services per

customer and economic prosperity. The Maxcom Enterprise currently offers services in the



                                                  4
19-23489-rdd        Doc 4      Filed 08/19/19        Entered 08/19/19 12:04:51               Main Document
                                                    Pg 5 of 62


cities of Mexico City, Puebla, Querétaro, San Luis Potosí, Guadalajara, Monterrey, Veracruz,

Toluca, León, Aguascalientes, among others. The Maxcom Enterprise focuses its development

efforts on a small number of large cities where it seeks to achieve strong penetration to capture

operating efficiencies through a combination of network density and economies of scale. As of

December 31, 2018, the Maxcom Enterprise’s network encompassed 1,685 kilometers of

metropolitan fiber optic cable in 16 cities and over 504 kilometers of high-quality copper loops

capable of high-speed data transmission in San Luis Potosí.

        10.      The Maxcom Enterprise is currently winding down its residential segment,

which involves the gradual closure of residential clusters and mass disconnection of

residential customers. This divestiture should be concluded by December 2019. For the

second quarter ended June 30, 2019, the Maxcom Enterprise’s residential segment generated

approximately $1.4 million, 7% of the Maxcom Enterprise’s total consolidated revenues.3 In

contrast to the residential segment, the Maxcom Enterprise recently reactivated its wholesale

business this year. The revenue in this segment was approximately $7 million, more than

2,000% as compared to the same period in 2018.4 The wholesale segment generated

approximately 35% of the Maxcom Enterprise’s revenues for the quarter ended June 30,

2019.




3
    The Debtors report their financial results on a consolidated basis. Accordingly, references herein to the
    Debtors’ financial results include Maxcom Parent and its subsidiaries’ financial results.
4
    Unless otherwise indicated, the exchange rate used herein is the buying rate for pesos reported by the Banco de
    Mexico on June 30, 2019 of Ps. 19.1685 per $1.00.



                                                          5
19-23489-rdd      Doc 4    Filed 08/19/19     Entered 08/19/19 12:04:51         Main Document
                                             Pg 6 of 62


                                             PART II

   THE DEBTORS’ PREPETITION CAPITAL STRUCTURE AND INDEBTEDNESS

       11.     The Debtors’ largest financial indebtedness is the amount that it owes on account

of the Old Notes. As of the Petition Date, the amount outstanding on the Old Notes was

$103,378,674, plus estimated accrued interest through August 18, 2019 of $5.6 million. The Old

Notes are secured by the Debtors’ fixed assets, but not the Debtors’ cash or accounts receivable.

       12.     Interest payments under the Old Notes are made semi-annually on June 15 and

December 15 (or, if a non-Business Day, the next succeeding Business Day). In light of the

Debtors’ liquidity constraints and the progress made on negotiations concerning a restructuring

(discussed below), Maxcom Parent elected not to make the interest payment of $4.1 million due

on June 15, 2019 in order to conserve cash for operational and restructuring expenses. Maxcom

Parent advised holders of the Old Notes that upon confirmation of the Plan, it would pay holders

of the Old Notes accrued interest on the Old Notes through the Effective Date of the Plan.

       13.     Maxcom Parent is also indebted in the approximate amount of $29 million under

certain leases and bank loans. The vast majority of such liabilities relate to leases for property

and telecom equipment. Pursuant to changes in Mexican accounting standards, effective January

2019, the Maxcom Parent is required to reflect on its balance sheet the net present value of its

present and future obligations under such leases. Prior to such accounting change, these

liabilities would not have been reflected on the balance sheet.

       14.     The remaining amount of the approximate $29 million of non-Old Notes

liabilities is the approximately $1.84 million owed to Banco Nacional de Comercio Exterior, S.

N. C., Banca de Desarrollo (“Bancomext,” and the Bancomext loan to Maxcom Parent, the

“Bancomext Loan”).




                                                 6
19-23489-rdd        Doc 4     Filed 08/19/19        Entered 08/19/19 12:04:51             Main Document
                                                   Pg 7 of 62


        15.      The Bancomext Loan is secured by a pledge of funds in a trust account (the

“Trust Account”), on deposit at BBVA Bancomer, S.A., Institución de Banca Múltiple, Grupo

Financiero BBVA Bancomer (“BBVA”). Banco Mercantil del Norte (“Banorte”) is the trustee

of the Trust Account. The funds on deposit in the Trust Account are proceeds of accounts

receivable owed by certain Maxcom Parent customers. Such customers send their payments

directly to a Maxcom Parent account also at BBVA (having the last four digits 9809).5 No other

funds are commingled in such BBVA account. Banorte has access to BBVA Account (9809)

and transfers funds on an almost daily basis to the Trust Account. After the monthly debt service

is made to Bancomext, Banorte transfers the surplus remaining in the Trust Account to Maxcom

Parent’s account at Banco Santander (México) S.A. (“Santander”). If, during the first 15 days of

any month, the balance in the BBVA Account (9809) falls below a coverage ratio of 2.5 times

the monthly debt service, Banorte directs Maxcom Parent to wire funds from such Santander

account to the Trust Account to ensure that the amounts on deposit are sufficient to satisfy the

coverage ratio. Monthly debt service on the Bancomext Loan decreases every month because

principal has been re-paid. As of August 15, 2019, future monthly debt payments will average

approximately $139,000. There is currently $454,942.13 in the Trust Account.6

        16.      Claims arising under such bank loans and leases, and all other amounts incurred

in the ordinary course of the Debtors’ business, are unimpaired under the Plan.




5
    A chart demonstrating the flow of funds among Maxcom Parent’s bank accounts is annexed to the Cash
    Management Motion (defined below) as Exhibit A.
6
    Calculated by using the buying rate for pesos reported by the Banco de Mexico as of August 16, 2019 in the
    amount of Ps. 19.5763 per $1.00.


                                                        7
19-23489-rdd     Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51         Main Document
                                            Pg 8 of 62


       A. The 2013 Restructuring

       17.     The Old Notes were issued, in the aggregate principal amount of $180.4 million,

pursuant to a pre-packaged plan of reorganization confirmed by the United States Bankruptcy

Court for the District of Delaware on September 10, 2013 (the “2013 Plan”). The Old Notes are

governed by an indenture, dated as of October 11, 2013, among Maxcom, the guarantors named

therein, Deutsche Bank Trust Company Americas, as indenture trustee, and Deutsche Bank

Luxembourg, S.A. as Luxembourg sub-paying agent and transfer agent (the “Old Notes

Indenture”).

       18.     The 2013 Plan embodied a restructuring and support agreement among Maxcom

Parent, Ventura Capital Privado, S.A. de C.V. (“Ventura Capital”), and an ad hoc group of

entities that held Maxcom Parent’s 11% Senior Notes due 2014 (the “2014 Senior Notes”).

Under the 2013 Plan, the 2014 Senior Notes were extinguished and the holders of the 2014

Senior Notes received on account of claims arising from the 2014 Senior Notes, (a) the Old

Notes, (b) cash in the amount of unpaid interest accrued on the 2014 Senior Notes during certain

specified periods and (c) the rights to purchase equity that was unsubscribed by Maxcom

Parent’s then current equity holders. Under the 2013 Plan, the only creditors of Maxcom Parent

and its affiliated debtors that were entitled to vote on the 2013 Plan were the holders of the 2014

Senior Notes; the remaining classes of claims and equity interests were unimpaired.

       19.     On September 27, 2013, a group of investors, represented by Ventura Capital,

completed an equity tender offer, acting through a trust held by Banco Invex, S.A. Institución de

Banca Múltiple, Invex Grupo Financiero, a banking institution organized and existing under the

laws of the United Mexican States. As part of this transaction, the Ventura Capital investors

became Maxcom Parent’s principal shareholders.




                                                 8
19-23489-rdd        Doc 4      Filed 08/19/19       Entered 08/19/19 12:04:51              Main Document
                                                   Pg 9 of 62


         20.     Pursuant to the terms of the Old Notes Indenture, Maxcom Parent used 50% of

the capital contribution made by the Ventura Capital investors to make an offer to repurchase the

Old Notes, but only to the extent that such capital contribution exceeded $5 million, at a price

equal to 85% of the principal amount of the Old Notes, in cash. This repurchase offer was

initiated on November 8, 2013 and consummated on December 12, 2013, resulting in the

purchase and payment of $2.5 million to investors who validly tendered their Old Notes. During

the foregoing repurchase offer, some of the holders of the Old Notes exercised their equity

purchase rights issued under the 2013 Plan, and thereby exchanged their Old Notes totaling $1.8

million at book value, for 22,655,679 Series “A” common stock shares. The rest of the equity

purchase rights held by the holders of the Old Notes expired on their own terms in December

2013.7

         B. The Debtors’ Current Financial Condition.

         21.     The Debtors’ negative cash flows have limited its ability to invest in its operations

by replacing or upgrading its infrastructure and technologies. In this regard, Maxcom Parent

incurred losses of $4.9 million for the three months ended June 30, 2019, as compared to losses

of $2.9 million for the three months ended June 30, 2018, and losses of $16 million for the year

ended December 31, 2018, compared to losses of $.8 million for the year ended December 31,

2017 and losses of $102.7 million recorded in 2016.8

         22.     Further, Maxcom Parent’s comprehensive cost of financing increased to

approximately $11.2 million in 2018 from $1.1 million in 2017. This increase reflects the step-

up interest rate of the Old Notes to 8% beginning in the second half of 2018, compared to 7% for

7
    In April 2017, Maxcom Parent repurchased additional Old Notes pursuant to a repurchase offer. The principal
    amount of the Old Notes ($103,367,674) is net of such repurchases.
8
    Maxcom Parent ensured that the infrastructure remained operational, despite such losses, through equity
    contributions made by its shareholders.


                                                        9
19-23489-rdd        Doc 4      Filed 08/19/19    Entered 08/19/19 12:04:51      Main Document
                                                Pg 10 of 62


the first half of 2018 and all of 2017, as well as decreases in interest income, foreign currency

rates and valuation effects of financial instruments. The Debtors’ net revenues have also

declined, in part because of the decrease in its residential services revenue. The Debtors’ net

revenues derived from its commercial revenues have increased and constitute the core source of

profitability in the future.

        23.     The Debtors’ business is capital intensive. It has historically met its working

capital and capital expenditure requirements through its various debt arrangements, vendor

financings and the sale of equity to investors.

        24.     In order to expand its network and strengthen its market share, the Debtors require

additional capital. But, the Old Notes Indenture prohibits Maxcom Parent from incurring

additional indebtedness (other than permitted indebtedness) unless certain leverage coverage

ratios are satisfied, and the increased interest burden under the Old Notes seriously constrains the

Debtors’ ability to take the actions required under its business plan to strengthen and expand

their operations.




                                                   10
19-23489-rdd      Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51           Main Document
                                             Pg 11 of 62


                                              PART III

                      CIRCUMSTANCES LEADING TO COMMENCEMENT
                           OF THESE CHAPTER 11 CASES

        25.     As stated above, Maxcom Parent is currently suffering under the high debt load of

the Old Notes, which it has been unable to refinance due to issues with its business, including its

inability to continue modernizing its infrastructure. While the Maxcom Enterprise has executed

several non-strategic asset sales in order to raise cash (e.g., sales of contracts with select

residential clients, certain transmission towers, among other transactions), because of external

events outside of its control that arose after the Old Notes were issued, Maxcom Parent will be

unable to satisfy the Old Notes when they mature in 2020.

        26.     For example, in 2014, Mexico enacted certain telecommunications reforms that

(a) prohibit Maxcom Enterprise (and other telecommunication companies) from charging certain

long-distance fees and (b) establish price restrictions on all telephone calls in the country. These

restrictions severely affected the profitability of that business segment. Further, from 2013 to

date, the value of the Mexican Peso, as compared to the U.S., has decreased by 53%. Because of

such devaluation, Maxcom Parent’s repurchase of the $74.3 million in principal amount of the

Old Notes did not decrease the amount that Maxcom Parent’s books and records reflect is owed

to the holders of the Old Notes given that Maxcom Enterprise’s revenues are mostly in Mexican

Pesos. In other words, while the amount that Maxcom Parent owes on account of the Old Notes

has decreased in U.S. Dollars, because the majority of Maxcom Enterprise’s revenues are in

Mexican Pesos and the Old Notes are denominated in U.S. Dollars, Maxcom Parent’s liability on

account of the Old Notes remains roughly the same on its books and records.

        27.     Moreover, the majority of Maxcom Enterprise’s residential segment operates

through a copper network that was sufficient at the time that Maxcom Enterprise acquired that



                                                  11
19-23489-rdd         Doc 4      Filed 08/19/19       Entered 08/19/19 12:04:51               Main Document
                                                    Pg 12 of 62


business, but as technology advanced, rendered Maxcom Enterprise unable to compete against

leaders in the telecommunications business who invested hundreds of millions of dollars to

upgrade their systems to fiber networks.9 It was for these reasons that the Maxcom Enterprise

determined to exit out of the residential segment.

         28.      As the result of these disruptions, Maxcom Enterprise’s reported total revenues of

$19.085 million during the second quarter ended June 30, 2019, 24% less than the revenues

generated in the second quarter of 2018. In addition, the Debtors reported an operating loss of

approximately $2.3 million and a net income loss of $4.8 million for the quarter ended on June

30, 2019 as compared to a net income loss of approximately $2.9 million for the period ended on

June 30, 2018. For the first six months of 2019, the operating loss was $3.9 million.

         A.       Exchange Offer

         29.      Because Maxcom Parent needs relief from its debt burden in order to remain

competitive, it began discussions with several holders of its Old Notes regarding a restructuring

of the Old Notes that would extend the maturity of the Old Notes and reduce Maxcom Parent’s

overall debt and interest burden.

         30.      Thereafter, on June 17, 2019, Maxcom Parent commenced an offer to eligible

holders10 of the Old Notes to exchange the Old Notes (the “Exchange Offer”) for (a) new 8.00%

senior secured notes due 2024 (the “Senior Notes”) and (b) junior payment-in-kind notes (the

“Junior PIK Notes” and together with the Senior Notes, the “New Notes”). As set forth above,

the outstanding principal amount of the Old Notes is $103,378,674. The maximum aggregate

9
     Maxcom Parent, nevertheless, made approximately $150 million of capital investments (calculated using the
     exchange rate effective as of June 30, 2019) in its infrastructure since 2013. In 2014-2015, these investments
     geared towards the residential and public telephone segments. Later investments focused on strengthening and
     updating the network for its commercial customers.
10
     “Eligible holders” are holders of the Old Notes who are persons other than U.S. Persons (as defined in
     Regulation S under the U.S. Securities Act of 1933, as amended), outside the United States.



                                                         12
19-23489-rdd        Doc 4      Filed 08/19/19      Entered 08/19/19 12:04:51              Main Document
                                                  Pg 13 of 62


principal amounts of the Senior Notes and the Junior PIK Notes are $56,858,270 and

$10,337,867, respectively.11 In addition to the Senior Notes and the Junior PIK Notes, eligible

holders that tendered their Old Notes were entitled to share pro rata in a Cash Payment of $100

for each $1,000 of the principal amount of the Old Notes and Cash in the amount of interest

accrued on the Old Notes until consummation of the Exchange Offer. In addition, holders of the

Old Notes that tendered their Old Notes on or before August 14, 2019, are also entitled to a

distribution of an extra $10 for each $1,000 in principal amount of the Old Notes tendered. The

cash consideration is funded, in part, by certain of Maxcom Parent’s shareholders who have

committed to inject approximately $15 million of new equity capital into Maxcom Parent (the

“Shareholder Contribution Amount”) upon the successful consummation of the Exchange Offer

or the Plan.12 The Shareholder Contribution Amount will also inject additional liquidity into the

Debtors.

         31.      To assist it in connection with the Exchange Offer, consent solicitation and the

Plan Solicitation (defined below), the Debtors retained the services of Prime Clerk, LLC (“Prime

Clerk”).

         32.      After announcing the Exchange Offer, Maxcom Parent continued its talks with

certain holders of the Old Notes, and thereafter, extended the deadline for tendering the Old

Notes and improved the terms of the Junior PIK Notes by (i) changing the applicable currency

from Mexican pesos to U.S. dollars, (ii) increasing the cash payout on the Junior PIK Notes via a




11
     In connection with the Exchange Offer, Maxcom also commenced a consent solicitation with respect to certain
     proposed amendments to the Old Notes Indenture.
12
     The Shareholder Contribution Amount is $300 million pesos. Accordingly, the exact Shareholder Contribution
     Amount in U.S. Dollars is dependent upon the exchange rate on the Effective Date of the Plan.



                                                       13
19-23489-rdd     Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51         Main Document
                                            Pg 14 of 62


greater sharing of the equity upside in certain circumstances, and (iii) removing the Debtors’

optional redemption rights.

       B.      Plan Solicitation

       33.     Concurrently with the Exchange Offer, the Debtors solicited votes from all

holders of the Old Notes to approve the Plan (the “Plan Solicitation”) that would effectuate the

financial restructuring, i.e., the exchange of the Old Notes for the New Notes and certain cash

consideration, on essentially the same terms as the Exchange offer.

       C.      The Plan is Accepted

       34.     On August 15, 2019, Maxcom Parent terminated the Exchange Offer because the

requisite number of eligible holders did not tender their Old Notes and determined to file and

prosecute the Plan. As set forth in the certification of Prime Clerk, 118 ballots were submitted

by holders of the Old Notes (the only creditors eligible to vote on the Plan). Of those that voted,

84.75% of the holders of Old Notes in number, holding 66.73% of principal amount of the Old

Notes of the Holders that voted, voted to accept the Plan.

       35.     Contemporaneously with the filing of this First Day Declaration, the Debtors filed

the Solicitation and Offering Memorandum and Consent Solicitation Statement Relating to the

Joint Prepackaged Chapter 11 Plan of the Debtors (as modified, amended, or supplemented from

time to time, the “Disclosure Statement”) and the Joint Prepackaged Plan (the “Plan”), and a

motion seeking approval of the adequacy of the Disclosure Statement, approval of the

Solicitation Package and confirmation of the Plan (the “Scheduling Motion,” and the proposed

order in respect thereof, the “Scheduling Order”).




                                                14
19-23489-rdd        Doc 4      Filed 08/19/19      Entered 08/19/19 12:04:51             Main Document
                                                  Pg 15 of 62


         D.      Discussions With Certain Holders of Old Notes

         36.     Prior to the expiration of the Voting Deadline on the Plan, Maxcom Parent was

contacted by Cicerone Advisors LLC (“Cicerone”), as financial advisor to three holders of the

Old Notes, Moneda Asset Management, Megeve Investments and UBS Financial Services, Inc.

(acting as personal banker for certain customers holding the Old Notes), who claimed that they

collectively hold approximately 30% of Old Notes.13 Cicerone further advised that the three

parties were not prepared to support the restructuring of the Old Notes on the terms proposed by

the Debtors, but they were prepared to provide Maxcom Parent with a restructuring proposal for

the Old Notes if, and only if, the Debtors paid the June 15, 2019 interest coupon. While the

Debtors were not in a position to make the June 15 interest payment, they welcomed the

opportunity to engage with these parties to determine whether they would ultimately support the

restructuring of the Old Notes, since their support (given the amount of Old Notes they allege to

hold) could potentially mean that the Debtors would not have to resort to Chapter 11 in order to

restructure the Old Notes.

         37.     Beginning on or around August 1, 2019, Maxcom Parent met with Cicerone

(without the three Old Notes holders) but Cicerone was not prepared to provide a proposal to

Maxcom Parent. Shortly before the expiration of the Voting Deadline, on August 12, 2019,

Cicerone sent a letter to Maxcom Parent to reiterate the three holders’ desire to provide a

restructuring proposal to the Debtors, but that before they would do so, Maxcom Parent would

have to agree to certain confidentiality restrictions and to pay the fees and expenses of the

financial and legal advisors of such holders.



13
     In accordance with Local Rule 1007-2(a)(3), the names and addresses of the members of the aforementioned
     holders of the Old Notes and their professionals are set forth on Schedule 1 hereto.



                                                       15
19-23489-rdd      Doc 4     Filed 08/19/19     Entered 08/19/19 12:04:51           Main Document
                                              Pg 16 of 62


        38.     Ultimately, the support of these three holders became unnecessary as the Debtors

received sufficient support for the Plan to permit the Debtors to satisfy section 1126(c) of the

Bankruptcy Code and move forward with confirmation of the Plan. Notwithstanding whatever

terms these holders intended to propose to the Debtors to restructure the Old Notes, the Debtors

believe that the Plan represents the best prospect for a successful restructuring of the Debtors and

in a manner designed to provide the highest possible recovery to holders of Old Notes under the

circumstances. In light of these circumstances, the Debtors believe that confirmation of the Plan

is in the best interests of holders of the Old Notes, the only class of claims impaired under the

Plan.

                                              PART IV

                        FIRST DAY MOTIONS AND APPLICATIONS

        39.     The Debtors have filed or will file a number of Motions (the “First Day Motions”)

seeking various forms of relief designed to facilitate approval of the Plan on an expeditious basis

and a successful restructuring of the Debtors. I have reviewed each of the First Day Motions,

including the exhibits thereto. I believe that the Debtors have satisfied the applicable standards

for the relief requested, and that the Court’s grant of the requested relief is in the best interests of

the Debtors, their estates, as well as that of their creditors and other parties in interest. Each of

the First Day Motions is summarized below.

        40.     Joint Administration Motion. The Debtors filed a motion seeking entry of an

order directing the joint administration and procedural consolidation of the related Chapter 11

cases of the Debtors (the “Joint Administration Motion”). Specifically, the Debtors request that

the Court maintain one file and docket for the Debtors’ jointly administered cases under the case

of Maxcom USA Telecom, Inc. and that the cases be administered under a consolidated caption.




                                                   16
19-23489-rdd      Doc 4     Filed 08/19/19     Entered 08/19/19 12:04:51           Main Document
                                              Pg 17 of 62


Further, the Debtors request that an entry be made on the docket of Maxcom Parent’s case to

reflect the joint administration of these chapter 11 cases.

        41.     Many of the motions, hearings, and orders in these chapter 11 cases will affect

both Debtors. The entry of an order direction joint administration of these chapter 11 cases will

reduce fees and costs by avoiding duplicative filings and objections. Further, joint

administration will allow the Office of the United States Trustee for the Southern District of New

York and all parties in interest to monitor these chapter 11 cases with greater ease and efficiency.

Parties in interest will not be harmed by the relief requested, but instead, will benefit from the

cost reductions associated with the joint administration of these chapter 11 cases.

        42.     I believe that the relief requested in the Joint Administration Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

the Debtors to continue to operate in the ordinary course without disruptions. Accordingly, on

behalf of the Debtors, I respectfully submit that the Court should approve the Joint

Administration Motion.

        43.     Scheduling and Solicitation Procedures Motion. The Debtors seek entry of an

order (a) scheduling the hearing to consider (i) the adequacy of the disclosure in the Disclosure

Statement and the prepetition solicitation procedures used in connection with the prepetition

solicitation of the holders of the Old Notes to vote to accept or reject the Plan and (ii)

confirmation of the Plan (the “Confirmation Hearing”); (b) establishing a deadline for objections

to the adequacy of the Disclosure Statement and confirmation of the Plan; (c) approving the form

and manner of notice of the Confirmation Hearing and commencement of the chapter 11 cases;

and (d) certain related relief (the “Plan Motion”). The Debtors will also request that after

appropriate notice and the Confirmation Hearing, that the Court enter an order confirming the




                                                   17
19-23489-rdd     Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51         Main Document
                                            Pg 18 of 62


Plan, which among other things, (a) approves the process used to solicit votes on the Plan, (b)

approves the adequacy of the Disclosure Statement and (c) confirms the Plan.

       44.     As set forth in the Plan Motion, the Debtors propose that the Confirmation

Hearing be scheduled for September 9, 2019, that objections to the adequacy of the Disclosure

Statement and confirmation to the Plan be filed by August 28, 2019, and that replies to any such

objections be due by September 4, 2019. The Debtors will also file the supplement to the Plan

on September 4, 2019. The Debtors believe that this timeline is reasonable, particularly given

the fact that the holders of Old Notes will have known the terms of the Plan for approximately 72

days by the time objections are due, and were aware that, if the Exchange Offer were not

consummated, the Debtors would promptly seek relief under the Bankruptcy Code. Further, (a)

given the delicacy of Maxcom Parent’s current negotiations with regulators, (b) to ensure that the

Debtors’ creditors do not take action against the Debtors or their Mexican affiliates in Mexico,

(c) to bolster the morale of Maxcom Enterprise employees and (d) to prevent competitors of

Maxcom Enterprise from taking advantage of the Chapter 11 filings, it is imperative that the

Debtors exit bankruptcy as quickly as possible.

       45.     Based on my conversation with the Debtors’ advisors, I respectfully submit that

the relief sought in the Plan Motion is appropriate under the circumstances present here.

       46.     Cash Management Motion. The Debtors seek entry of an order (a) authorizing

the Debtors to (i) continue the use of their existing cash management system and (ii) maintain

their existing bank accounts and business firms, (b) granting administrative priority status to

postpetition intercompany claims, (c) authorizing the Debtors continued performance under

intercompany transactions and historical practices, and (d) granting an extension of time for the




                                                  18
19-23489-rdd       Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51           Main Document
                                              Pg 19 of 62


Debtors to comply with section 345(b) of the Bankruptcy Code through and including October

18, 2019.

       47.       To facilitate the efficient operation of their business, in the ordinary course of

business, the Debtors utilize an integrated, centralized cash management system to collect,

transfer and disburse funds generated by their operations (including the Bank Accounts (defined

below), the Investment Practices, the Intercompany Transactions (each as defined herein), and all

other cash management and funds-processing activities and arrangements utilized by the Debtors

(the “Cash Management System”). The Cash Management System facilitates the Debtors’ cash

forecasting and reporting, monitoring the collection and disbursement of funds, maintenance of

current and accurate accounting records for all cash transactions, and administration of

approximately 23 bank accounts (collectively, the “Bank Accounts”) maintained at various banks

(the “Banks”).

       48.       The Cash Management System is similar to those commonly employed by

businesses comparable to the Debtors in economic scope and geographic reach. Indeed, large,

complex businesses use such systems because of the numerous benefits provided, including the

ability to quickly and easily locate and trace funds, which allows Maxcom Parent to control

corporate funds, ensure cash availability to the Debtors and the Non-Debtor Subsidiaries of

Maxcom Parent in their respective regions, and reduce administrative expenses by facilitating the

movement of funds. Any disruption of the Cash Management System would be extremely

detrimental to the Debtors’ operations.

       49.       The Debtors’ financial personnel and members of their accounting department

located at Maxcom Parent’s offices in Mexico City, Mexico, administer the Cash Management




                                                   19
19-23489-rdd        Doc 4   Filed 08/19/19    Entered 08/19/19 12:04:51        Main Document
                                             Pg 20 of 62


System. The Cash Management System is comprised of the Bank Accounts as well as the

Debtors’ on-site cash and funds processing activities.

       50.     The Debtors utilize the Bank Accounts to centrally manage deposited cash. The

Bank Accounts serve specific functions and include the following accounts: collection accounts

(collectively, the “Collection Accounts”) for cash, check, and credit and debit card receipts as

well as electronic funds transfers (“EFTs”); a concentration account(the “Concentration

Account”); disbursement accounts to make ordinary payments to fund operating expenses,

including intercompany transfers to several of the Debtors’ non-debtor affiliates for payroll and

lease expenses, as well as payments to vendors and other third parties with whom the Debtors do

business (collectively, the “Disbursement Accounts”); and investment accounts (collectively, the

“Investment Accounts”).

       51.     Funds generally flow through the Cash Management System in the following

way:

               a.      Receipts. After daily receipts have been collected and accounted for,
                       Maxcom Parent prepares cash and check deposits. These deposits,
                       together with any credit card charges via automated clearing house direct
                       deposits (“ACH Payments”) and EFTs are made to the collection
                       Accounts. Receipts deposited into the Collection Accounts are swept on a
                       daily basis s into the Concentration Account.

               b.      Disbursements. Disbursements, as described above, for intercompany
                       transfers to cover payroll and lease related obligations, as well as
                       payments to cover vendor invoices and other obligations incurred in the
                       ordinary course of business are transferred from the Concentration
                       Account to the appropriate third parties or to Disbursement Accounts on
                       an as-needed basis.

               c.      Excess Cash from Operations. As described above, Maxcom Parent
                       deposits receipts into the Collection Accounts and transfers cash from
                       ordinary course operations into the Concentration Account. From time to
                       time, the Concentration Account (which does not earn interest)
                       accumulates excess cash. Maxcom Parent historically has transferred
                       certain excess cash from the Concentration Account into the Investment



                                                20
19-23489-rdd         Doc 4     Filed 08/19/19     Entered 08/19/19 12:04:51              Main Document
                                                 Pg 21 of 62


                          Accounts in order to make overnight investments. Funds are transferred
                          back from the Investment Accounts to the Concentration Account as
                          needed.

         52.     In the ordinary course of business, the Debtors conduct transactions by debit,

wire, or ACH Payments and other similar methods. In addition, customer payments are received

through ACH Payments or wire transfer. In fact, the Debtors are required by certain foreign and

domestic taxing authorities to submit tax payments electronically through wire or ACH

Payments, and failure to do so may result in the imposition of penalties.

         53.     In addition, in the ordinary course of business, Maxcom Parent incurs certain

service charges and other fees, costs, and expenses (collectively, the “Fees”) related to the Cash

Management System. For instance, the Banks charge and Maxcom Parent pays, honors, or

allows the deduction from appropriate Bank Accounts, certain Fees related to the Bank Accounts

(the “Bank Fees”); Maxcom Parent also incurs certain Fees related to armored-car or other

transport of cash.

         54.     As part of this Cash Management System, Maxcom Parent utilizes numerous

preprinted business forms and digitally generated and bank-certified graphic overlays (the

“Business Forms”) in the ordinary course of business. The Debtors also maintain books and

records to document, among other things, their profits and expenses (collectively, the “Books

and Records”).

         55.     As described in the Cash Management Motion, the Debtors’ business is heavily

dependent on the services that the Non-Debtor Subsidiaries provide, as well as transactions

among such subsidiaries that give rise to intercompany claims (the “Intercompany

Transactions”).14 For example, Maxcom Parent transfers funds bi-monthly to certain Non-


14
     Because the Debtors historically maintained Intercompany Transactions, and such arrangements are common
     among enterprises similar to those of the Debtors, the Debtors believe the Intercompany Transactions are


                                                      21
19-23489-rdd         Doc 4      Filed 08/19/19       Entered 08/19/19 12:04:51               Main Document
                                                    Pg 22 of 62


Debtor Subsidiaries for the payroll and employee benefit obligations that those entities incur for

employees who support the Debtors’ operations. In addition, the Intercompany Transactions

include payments that Maxcom Parent makes to the Non-Debtor Subsidiaries under real property

and infrastructure leases that it acquires or enters into on behalf of Maxcom Parent’s customers.

The Intercompany Transactions total approximately $1.5 million per month.                            Absent these

Intercompany Transactions, the Debtors would not be able to continue operating and their ability

to successfully reorganize would be in jeopardy.15

         56.      The Debtors maintain records of their Intercompany Transactions, including fund

transfers, and thus can ascertain, trace, and account for Intercompany Transactions. As a result

of such Intercompany Transactions, a receivable is entered on the general ledger for the Non-

Debtor Subsidiary that rendered the good or service for the benefit of Maxcom Parent, and a

corresponding liability is posted on Maxcom Parent’s general ledger to account for the amount

that Maxcom Parent owes for such good or service (the “Intercompany Claims”). Maxcom

Parent reconciles all Intercompany Transactions on a monthly basis and will continue to

maintain records and appropriately reconcile all Intercompany Transactions postpetition.

         57.      As a result of the Intercompany Transactions, at any given time, including as of

the Petition Date, Maxcom Parent owes certain amounts to the Non-Debtor Subsidiaries on

account of Intercompany Claims. Given the importance to the Maxcom Enterprises business of

the relationship among Maxcom Parent and its affiliates, the Debtors seek authority to honor all


     ordinary course transactions within the meaning of section 363(c)(1) of the Bankruptcy Code and, thus, do not
     require the Court’s approval. Nonetheless, out of an abundance of caution, the Debtors are seeking express
     authority to continue such arrangements on a postpetition basis.
15
     The Cash Management Motion provides an illustration of the Debtors’ typical Intercompany Transactions. The
     relief requested therein is applicable with respect to all Intercompany Transactions and is not limited to those
     Intercompany Transactions specifically described in the Motion. To the extent that there are any outstanding
     prepetition transactions related to Intercompany Transactions not described in this Motion, the Debtors, in an
     abundance of caution, seek authority to continue such transactions.


                                                         22
19-23489-rdd      Doc 4     Filed 08/19/19     Entered 08/19/19 12:04:51           Main Document
                                              Pg 23 of 62


prepetition Intercompany Claims and continue the Intercompany Transactions in the ordinary

course of business.

        58.     I believe that the relief requested in the Cash Management Motion is in the best

interest of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate in the ordinary course without disruption. Accordingly, on behalf

of the Debtors, I respectfully submit that the Court should approve the Cash Management

Motion.

        59.     Unimpaired Claims Motion. The Debtors will file a Motion Pursuant to 11

U.S.C. §§ 105, 363 and 503 and Fed. R. Bankr. P. 6003 and 6004 for Entry of an Order

Authorizing the Debtors to Pay Unimpaired Claims in the Ordinary Course of Business (the

“Unimpaired Claims Motion”). In the Unimpaired Claims Motion, the Debtors request entry of

an order authorizing, but not directing, the Debtors to pay the holders of ordinary course

prepetition trade claims and other obligations in accordance with prepetition practice. The

Debtors incur obligations to various creditors that provide the Debtors with a variety of goods

and services including telecommunication, carriers, shippers and warehousemen, real estate and

equipment lessors, utilities, and consultants and other ordinary course professionals, and other

goods and services that are necessary for the continued operation of the Debtors’ business. The

Debtors estimate that, as of the Petition Date, there are approximately $5.9 million of undisputed

Unimpaired Claims, of which the Debtors seek authority to satisfy approximately $ 2 million of

Unimpaired Claims that will come due between the Petition Date and the date of the hearing to

consider confirmation of the Plan. None of the payments requested under the Unimpaired

Claims Motion, other than payments in the ordinary course wages, will be made to insiders of the

Debtors.




                                                   23
19-23489-rdd      Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51           Main Document
                                             Pg 24 of 62


       60.     In addition, the Debtors seek approval to continue the repayment of the amounts

owed to Bancomext through the trust mechanism outlined above. The Debtors believe that any

disruption to the repayment of the amounts owed to Bancomext would be detrimental to their

reorganization prospects, and such disruption is not warranted given that the Debtors’ projections

contemplate the continuation of such payments.

       61.     I believe that delaying payment of unimpaired ordinary course obligations beyond

normal practices could undermine the “business as usual” message that is a key term of these

prepackaged chapter 11 cases. Without the relief requested in the Unimpaired Claims Motion, it

is likely that the Debtors’ providers of goods and services holding outstanding prepetition claims

will refuse to continue to provide goods and services to the Debtors, which will in turn have a

material negative impact on the Debtors’ ability to service customers. Furthermore, absent the

relief requested in the Unimpaired Claims Motion, some vendors will likely refuse to continue to

operate under the Debtors’ current trade terms, undermining the Debtors’ operations at this

critical juncture and resulting in a liquidity crisis and, short of that, the loss of favorable payment

terms when negotiating upcoming contract renewals and future orders with important vendors.

       62.     While I understand that the Plan contemplates paying such ordinary course

obligations in full, many of the Debtors’ creditors are located in Mexico and are unfamiliar with

the Bankruptcy Code, or what the fact that their claims are left unimpaired under the Plan means.

For the Debtors it is a timing issue. It is more important to pay creditors the amounts they are

owed when due, as opposed to delaying payment until consummation of the Plan to ensure that

the Debtors’ creditors located outside of the United States do not take action against the Maxcom

Enterprise. Accordingly, the relief requested in the Unimpaired Claims Motion is necessary to

avoid immediate and irreparable harm.




                                                  24
19-23489-rdd      Doc 4     Filed 08/19/19     Entered 08/19/19 12:04:51           Main Document
                                              Pg 25 of 62


        63.     I believe that payment of the unimpaired claims will not create an imbalance of

the Debtors’ cash flows because many of these obligations have customary payment terms and

will not be immediately payable, nor will payment terms be accelerated. Additionally, cash held

by the Debtors and the cash generated in the ordinary course of business will provide sufficient

liquidity to pay the unimpaired claims in accordance with prepetition practice.

        64.     I believe that the relief requested in the Unimpaired Claim Motion is in the best

interests of the Debtors’ estates, their creditors, and all parties in interest, and will enable the

Debtors to continue to operate in the ordinary course without disruption. Accordingly, on behalf

of the Debtors, I respectfully submit that the Court should grant the Unimpaired Claim Motion.

        65.     Taxes and Fees Motion. The Debtors will also file a Motion for Entry of an

Order Authorizing the Debtors to Remit and Pay Certain Taxes and Fees (the “Taxes and Fees

Motion”) under which the Debtors seek an order authorizing, but not directing, the Debtors to

pay certain Taxes and Fees (each as defined below) that arise in the ordinary course of the

Debtors’ business, without regard to whether such obligations accrued or arose prior to or after

the Petition Date, without accelerating payments.

        66.     In the ordinary course of business, the Debtors: (a) incur and collect various taxes

in both Mexico and the United States, including without limitation, income, excise, withholding

and value-added taxes, which accrue on a monthly, quarterly, and/or annual basis (collectively,

the “Taxes”); (b) incur various licensing and regulatory fees, assessments, and other similar

charges necessary to operate their business (collectively, the “Fees”); and (c) remit such Taxes

and Fees to various taxing, licensing, and other governmental authorities (collectively, the

“Authorities”). As of the Petition Date, the Debtors are current with respect to the payment of

Fees. The Debtors estimate that approximately $55,000 per month in Taxes are paid in the




                                                   25
19-23489-rdd         Doc 4     Filed 08/19/19       Entered 08/19/19 12:04:51      Main Document
                                                   Pg 26 of 62


ordinary course, and as of the Petition Date, the Debtors owe approximately $35,000 of accrued

but unpaid Taxes, some of which may be due within the first 21 days of these chapter 11 cases.16

         67.      Significantly, all prepetition claims other than the Old Notes, including those

arising on account of Taxes and Fees, are unimpaired under the terms of the Plan, which has

already obtained requisite votes for confirmation. See Plan Art. II, ¶ 2.3 (providing for treatment

of “Priority Tax Claims”); see also id. Art. II, ¶ 2.1 (“Administrative Claims” will be paid in full

in cash or paid in the ordinary course of business; id. Art. III, ¶ 3.2 (providing that all “Other

Secured Claim”, “Other Priority Claims” and “General Unsecured Claims” are not impaired).

Accordingly, the relief requested in the Taxes and Fees Motion merely expedites the treatment of

the Taxes and Fees obligations that would otherwise occur at a later date under the Plan, thereby

avoiding unnecessary harm to the Debtors’ business.

         68.      It is my understanding that the Debtors’ failure to pay the Taxes and Fees could

adversely affect the Debtors’ business operations because the Authorities could suspend the

Debtors’ operations, file liens or seek to lift the automatic stay. In addition, certain Authorities

may take precipitous action against the Debtors’ directors and officers for unpaid Taxes, which

undoubtedly would distract those key personnel from their day-to-day duties as well as in

connection with the restructuring.

         69.      I believe that the relief requested in the Taxes and Fees Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

the Debtors to continue to operate in the ordinary course without disruption. Accordingly, on

behalf of the Debtors, I respectfully submit that the Court should grant the Taxes and Fees

Motion.



16
     Accrued for period from August 1 to August 19, 2019 (on a pro-rated basis).


                                                        26
19-23489-rdd      Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51          Main Document
                                             Pg 27 of 62


       70.     Insurance Motion. The Debtors filed a Motion for Entry of an Order

Authorizing the Debtors to Continue Prepetition Insurance and Surety Bond Coverage and

Obtain New Coverage (the “Insurance Motion”) under which the Debtors request an order

authorizing the Debtors to (a) continue insurance and surety bond coverage currently in effect in

the ordinary course of business, (b) revise, extend, renew, supplement or change the insurance

and surety bond coverage, as needed, and (c) to make any related payments (the “Insurance and

Surety Obligations”).

       71.     The Debtors maintain approximately five insurance policies administered by

several third-party insurance carriers (collectively, the “Insurance Carriers”). Collectively, these

policies provide coverage for, among other things: (a) property; (b) civil liability; (c) freight

transport; (d) automatable; and (e) directors’ and officers’ liability (collectively, and including

any new or similar policies entered into by the Debtors upon expiration, the “Insurance

Policies”). A schedule of the Insurance Policies is attached to the Insurance Motion as Exhibit

B. As of the Petition Date, there are no outstanding amounts owed for the Insurance Policies.

       72.     In connection with the Insurance Policies, Nuria Tourne Espuña, a third-party

insurance broker (the “Insurance Broker), assists the Debtors in obtaining comprehensive

insurance coverage in the most cost-effective manner. The Insurance Broker earns fees, but the

Insurance Carriers rather than the Debtors, pays those fees. Accordingly, as of the Petition Date,

the Debtors do not owe any amounts for the Insurance Broker’s fees.

       73.     The Debtors maintain a surety bond program for third parties that require the

Debtors to provide financial assurance of payment and in connection with infrastructure

agreements. For example, Instituto Federal de Telecomunicaciones (the equivalent of the U.S.

Federal Commission of Telecommunications) requires surety bonds as financial assurance for




                                                 27
19-23489-rdd      Doc 4    Filed 08/19/19    Entered 08/19/19 12:04:51           Main Document
                                            Pg 28 of 62


the Debtors’ government concessions required to provide telecommunication services. A

schedule of the Debtors’ surety bonds (collectively, the “Surety Bonds”) is attached to the

Insurance Motion as Exhibit C. As of the Petition Date, there are no outstanding amounts owed

for the Surety Bonds.

       74.     Maintaining the Insurance Policies and the Surety Bonds is essential to the

preservation of the value of the Debtors’ business, properties and assets. Moreover, in many

cases, coverage provided by the Insurance Policies and Surety Bonds is required by the laws,

regulations and contracts that govern the Debtors’ commercial activities. It is, therefore, critical

that the Debtors continue to carry the necessary coverage to operate their businesses. As a result,

the Debtors are continually in the process of negotiating renewals, extensions, and/or entry into

new insurance policies and surety bonds with respect to expiring coverage. In fact, the directors

and officers Insurance Policy must be renewed on or before October 1, 2019 and one of the

Surety Bonds will need to be increased during September 2019, in the ordinary course of

business, thus requiring a supplemental premium.

       75.     Disruption of the Debtors’ insurance and surety bond coverage would expose the

Debtors to serious risks, including: (a) the incurrence of direct liability for the payment of

claims that otherwise would have been payable by the Insurance Carriers; (b) the occurrence of

material costs and other losses that would have otherwise been reimbursed by the Insurance

Carriers; (c) the potential loss of good-standing status to conduct business in jurisdictions that

require the Debtors to maintain certain levels of third-party coverage; (d) the inability to obtain

similar types of insurance and surety bond coverage; and (e) the incurrence of higher costs for

obtaining new coverage. Failure to maintain adequate coverage or to make the required

payments could jeopardize the Debtors’ efforts to complete a consensual restructuring.




                                                 28
19-23489-rdd      Doc 4     Filed 08/19/19     Entered 08/19/19 12:04:51           Main Document
                                              Pg 29 of 62


Accordingly, the relief requested in the Insurance Motion is necessary to avoid immediate and

irreparable harm to the Debtors, their creditors and other parties in interest.

        76.     To the extent that there are any outstanding prepetition Insurance and Surety

Obligations (I am not aware of any), the Plan provides that they will not be impaired.

Accordingly, the relief requested in the Insurance Motion merely expedites the treatment of the

Insurance and Surety Obligations that would otherwise occur at a later date under the Plan,

thereby avoiding unnecessary harm to the Debtors’ business.

        77.     Thus, I believe that the relief requested in the Insurance Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

the Debtors to continue to operate in the ordinary course without unnecessary disruption.

Accordingly, on behalf of the Debtors, I respectfully submit that the Court should grant the

Insurance Motion.

        78.     Utilities Motion. The Debtors will file a Motion for Entry of Interim and Final

Orders Determining Adequate Assurance of Payment for Future Utility Services and Prohibiting

Utility Providers From Altering, Refusing or Discontinuing Services (the “Utilities Motion”)

requesting entry of interim and final orders (a) determining that the Utility Providers (defined

below) have been provided with adequate assurance of payment, (b) approving the Debtors’

proposed Adequate Assurance Procedures, and (c) prohibiting the Utility Providers from

altering, refusing or discontinuing services on account of prepetition amounts outstanding and on

account of any perceived inadequacy of the Debtors’ proposed adequate assurance.




                                                   29
19-23489-rdd         Doc 4       Filed 08/19/19       Entered 08/19/19 12:04:51                Main Document
                                                     Pg 30 of 62


           79.    In the ordinary course of business, the Debtors obtain water and electric services

from six Utility Providers.17 A list of the Utility Providers and corresponding accounts is

attached to the Utilities Motion as Exhibit B. The Debtors’ estimated average monthly utility

payments to the Utility Providers is approximately $97,500.

           80.    Uninterrupted utility services are essential to the Debtors’ ongoing operations

and, therefore, to the success of the Debtors’ restructuring. The Debtors must be fully

operational 24 hours a day in order to meet the needs of customers. If the Utility Providers

refuse or discontinue service, even for a brief period, the Debtors’ business operations will be

severely disrupted. The impact on the Debtors business operations, customer relationships,

revenue and profits will be extremely harmful and will jeopardize the Debtors’ reorganization

efforts.

           81.    The Debtors intend to pay the postpetition obligations owed to the Utility

Providers in a timely manner. Cash held by the Debtors and the cash generated in the ordinary

course of business will provide sufficient liquidity to pay the Debtors’ utility service obligations

in accordance with prepetition practice. To provide additional assurance of payment, the

Debtors propose to deposit into a segregated account $49,000 (the “Adequate Assurance

Deposit”), which represents an amount equal to approximately two weeks of all of the Debtors’

utility services. The Adequate Assurance Deposit will be held in the segregated account for the

duration of these chapter 11 cases to be applied to any postpetition defaults in payment to the

Utility Providers. I believe that the Adequate Assurance Deposit, in conjunction with the

Debtors’ ability to pay for future utility services in accordance with prepetition practice, provides

more than adequate assurance of payment to the Utility Providers.

17
     The Debtors utilize the services of only electric and water Utility Providers because the Debtors’ facilities do
     not use natural gas or heating oil, their waste is removed either by a landlord or by the Debtors, and the Debtors
     use their own telephone and internet services.


                                                          30
19-23489-rdd      Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51          Main Document
                                             Pg 31 of 62


         82.   I believe that the relief requested in the Utilities Motion is necessary to avoid

immediate and irreparable harm, is in the best interests of the Debtors’ estates, their creditors and

all other parties in interest, and will enable the Debtors to continue to operate in the ordinary

course without disruption. Accordingly, on behalf of the Debtors, I respectfully submit that the

Court should grant the Utilities Motion.

         83.   Schedules Extension/Waiver Motion. The Debtors will also seek entry of an

order (a) extending the time for the Debtors to file schedules and statement of financial affairs

(collectively, the “Schedules and Statements”) through and including forty-five (45) days after

the date required under Bankruptcy Rule 1007(c), without prejudice to the Debtors’ right to

request additional extensions should it become necessary and (b) waiving the requirement to file

the Schedules and Statements altogether upon the effective date of the Plan if the effective date

of the Plan occurs on or before the time to file the Bankruptcy Schedules, as extended (the

“Schedules Extension/Waiver Motion”).

         84.   The Debtors’ principal assets, other than certain Bank Accounts and rights under

the Old Indenture, are located in Mexico. Under the Plan, the only creditors with debts being

restructured voted in support of the Plan and all other claims of the Debtors are being satisfied by

the Debtors on the Effective Date or in the ordinary course of business. Accordingly, I believe

that the relief requested in the Schedules Extension/Waiver Motion is appropriate because it (a)

will not prejudice or adversely affect the rights of any creditor or other party in interest and (b)

will relieve the Debtors of an administrative burden. The Debtors’ focus should be on growing

the business and maximizing the value of the New Notes to be issued to the holders of the Old

Notes.




                                                  31
19-23489-rdd         Doc 4       Filed 08/19/19       Entered 08/19/19 12:04:51                 Main Document
                                                     Pg 32 of 62


         85.      Prime Clerk Claims and Noticing Agent Retention Application. The Debtors

seek authority to retain and appoint Prime Clerk as its claims18 and noticing agent under 28

U.S.C. § 156(c). As described below, the Debtors will also file an application to retain Prime

Clerk as its Balloting Agent pursuant to section 327 of the Bankruptcy Code.19 The application

to retain Prime Clerk as claims and noticing agent pertains only to work to be performed by

Prime Clerk under the Clerk’s Office delegation of duties permitted by section 28 U.S.C. §

156(c), Local Rule 5075-1 and the claims agent protocol. In compliance with the claims agent

protocol, the Debtors reviewed the proposals of at least two other Court-approved claims and

noticing agents to ensure selection through a competitive process. The Debtors believe, and I

agree, that Prime Clerk’s rates are competitive and reasonable as compared to those offered in

the other proposals, and that Prime Clerk is well qualified to provide the services listed herein.

Additionally, the Debtors believe, and I agree, that the indemnification provisions under the

terms of the engagement with Prime Clerk are customary and reasonable for claims and noticing

agents in chapter 11 cases.

         86.      A detailed description of the services that Prime Clerk has agreed to render and

the compensation and other terms of the engagement are provided in the Debtors’ Application for

Appointment of Prime Clerk LLC as Claims and Noticing Agent (the “Section 156(c)

Application”). For the reasons set forth herein and in the retention application, I respectfully

submit that the Section 156(c) Application should be approved.

                                                           PART V



18
     Given the prepackaged nature of the Chapter 11 Cases and that, the only class of claims solicited under the Plan
     has voted in favor of the Plan, the Debtors do not currently anticipate that any claims will be filed in the Chapter
     11 Cases. Nevertheless, in an abundance of caution, the retention of Prime Clerk covers those services as well.
19
     The Debtors will also file in the near future applications to retain Paul Hastings, LLP and Alvarez & Marsal
     México, S.C. as its legal and financial advisors, respectively.


                                                           32
19-23489-rdd      Doc 4    Filed 08/19/19     Entered 08/19/19 12:04:51          Main Document
                                             Pg 33 of 62


                                LOCAL RULE 1007-2 DISCLOSURES

       87.     Pursuant to Local Rule 1007-2(a)(1), a statement regarding the nature of the

Debtors’ business and the circumstances leading to the filing of the chapter 11 cases is set forth

in Parts I through III above.

       88.     The chapter 11 cases were not originally commenced under chapter 7 or chapter

13 of the Bankruptcy Code. Accordingly, Local Rule 1007-2(a)(2) is inapplicable.

       89.     In accordance with Local Rule 1007-2(a)(3), attached as Schedule I lists the

names and addresses of the holders of the Old Notes that organized pre-petition their legal and

financial advisors.

       90.     In accordance with Local Rule 1007-2(a)(4), Schedule 2 lists the twenty (20)

largest unsecured claims, excluding the claims of insiders, held against the Debtors as of the

Petition Date. Schedule 2 includes a list of the names and addresses of each such creditor, and

the names, addresses and telephone numbers of persons familiar with the Debtors’ accounts.

Where available, the amount of the claim is also included. In each case, the claim amount listed

on Schedule 2 represents the Debtors’ best estimate of the amount of the claim, and is therefore

subject to verification. The Debtors reserve any and all rights (i) as to whether any claim is

contingent, unliquidated, disputed or subject to setoff, (ii) challenge the priority, nature, amount

and status of any claim or debt and (iii) to assert any remedies, defenses, counterclaims and

offsets with respect to each of the foregoing.

       91.     Pursuant to Local Rule 1007-2(a)(5), Schedule 3 lists the name and address of the

holders of secured claims against the Debtors as of the Petition Date. Any amount listed on

Schedule 2 represents the Debtors’ best estimate, and is therefore subject to verification. The

Debtors reserve all rights as to the validity, enforceability and priority of each claim and lien




                                                 33
19-23489-rdd      Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51          Main Document
                                             Pg 34 of 62


pending approval of the Plan and reserves any and all rights to assert remedies, defenses,

counterclaims and offsets with respect to such claim.

       92.     Pursuant to Local Rule 1007-2(a)(6), Schedule 4 provides a summary of the

Debtors’ total assets and liabilities as of July 30, 2019.

       93.     Pursuant to Local Rule 1007-2(a)(7), Schedule 5 lists the number and classes of

publicly traded debt and equity issued by the Debtors. The Debtors represent that no officer or

director of the Debtors owns any of the Old Notes listed on Schedule 5, but, the following

directors of Maxcom Parent, as of April 30, 2019, held the following amounts of Maxcom

Parent’s outstanding capital stock: (a) Rodrigo Lebois Mateos — 12.67%; (b) Enrique Castillo

Sánchez Mejorada — 9.09%; (c) Javier Molinar Horcasitas — 5.19%; (d) Henry Davis Carstens

— 2.88%; (e) Alberto Martin Soberon — 2.10%; and (f) Ricardo Guillermo Amtmann Aguilar

— 1.53%.

       94.     Pursuant to Local Rule 1007-2(a)(8), Schedule 6 contains a list of all of the

Debtors’ property in the possession or custody of any custodian, public officer, mortgagee,

pledgee, assignee of rents, or secured creditor, or agent for any such entity, giving the name,

address and telephone number of such entity. The Debtors represent that there are no

proceedings related to any of the above pending in any court.

       95.     Pursuant to Local Rule 1007-2(a)(9), Schedule 7 lists the property or premises

owned, leased or held under another arrangement from which the Debtors operate.

       96.     Pursuant to Local Rule 1007-2(a)(10), Schedule 8 lists the locations of the

Debtors’ substantial assets, the location of its books and records, and the nature, location and

value of any assets held by the Debtors outside the territorial limits of the United States.




                                                  34
19-23489-rdd      Doc 4    Filed 08/19/19    Entered 08/19/19 12:04:51         Main Document
                                            Pg 35 of 62


       97.     Pursuant to Local Rule 1007-2(a)(11), I hereby confirm that to the best of my

knowledge, as of the Petition Date, there were no pending actions or proceedings against the

Debtors, where a judgment against the Debtors or seizure of the Debtors’ properties may be

imminent as of the Petition Date.

       98.     Pursuant to Local Rule 1007-2(a)(12), Schedule 9 lists the Debtors’ existing

senior management, including their tenure with the Debtors and a brief summary of their relevant

responsibilities and experience.

       99.     Pursuant to Local Rule 1007-2(b)(1), the Debtors estimate that the weekly payroll

for employees, exclusive of officers, directors, stockholders and partners, during the 30-day

period following the Petition Date will be $0 because a non-debtor affiliate of the Debtors pay all

of the Debtors’ employees’ wages and benefits. As set forth above and in the Unimpaired

Claims Motion and the Cash Management Motion, Maxcom Parent transfers funds to certain

non-debtor affiliates on a bi-weekly basis to fund such payroll. Therefore, because of the

forgoing, no amounts will come due in the next 30 days.

       100.    Pursuant to Local Rule 1007-2(b)(2), the Debtors estimates that the amount to be

paid to the Debtors’ officers for the 30-day period following the Petition Date will be $0,

because, as with employees, a non-debtor affiliate of the Debtors pays the Debtors’ officers and

directors their wages and benefits, and no amounts will come due in the next 30 days. Maxcom

Parent pays the board of directors a fee per each board meeting. No amounts will be paid to the

directors in the next 30 days.

       101.    Pursuant to Local Rule 1007-2(b)(3), Schedule 10 provides the estimated

consolidated cash receipts, disbursements, net cash gain or loss, obligations and receivables




                                                35
19-23489-rdd         Doc 4     Filed 08/19/19       Entered 08/19/19 12:04:51              Main Document
                                                   Pg 36 of 62


expected to accrue but remain unpaid for the 30 days following the Petition Date, other than

professional fees.

         102.     Venue of the chapter 11 cases in this district is proper because Maxcom USA is

organized under the laws of the State of New York. In addition, Maxcom USA has amounts on

retainer in the trust account of Paul Hastings.

         103.     Further, Maxcom Parent has amounts on retainer in the trust account of Paul

Hastings. In addition, the 2013 Old Notes Indenture and the new indenture for the Senior Notes

are subject to New York law and provides that Maxcom Parent is subject to service of process in

this district, and has submitted to the jurisdiction of the state and federal courts located in

Manhattan for any issue or dispute arising under the Old Notes (or the Senior Notes). Finally,

Maxcom Parent’s rights under the Old Notes Indenture (governed by New York law) constitute

Maxcom Parent’s principal asset in the United States.20




20
     In addition, certain of Maxcom Parent’s other U.S. subsidiaries, Sierra USA Communications, Inc. and
     Maxcom USA, Inc. also have assets in the U.S., including a telecom infrastructure that is leased to Maxcom
     Parent. The Debtors have valued these assets on their books at less than $100,000.


                                                        36
19-23489-rdd     Doc 4    Filed 08/19/19    Entered 08/19/19 12:04:51      Main Document
                                           Pg 37 of 62


               Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

laws of the United States of America that the foregoing is true and correct.

Dated: August 19, 2019
New York, New York

                                    /s/ Erik Gonzalez Laureano
                                    Erik Gonzalez Laureano
                                    Chief Financial Officer




                                              37
19-23489-rdd   Doc 4   Filed 08/19/19    Entered 08/19/19 12:04:51   Main Document
                                        Pg 38 of 62




                                     EXHIBIT A
                             Debtors’ Organizational Chart




                                            1
                                       19-23489-rdd                Doc 4      Filed 08/19/19           Entered 08/19/19 12:04:51                        Main Document
                                                                                                      Exhibit
                                                                                                      Pg 39 ofA62
Maxcom Telecomunicaciones, S.A.B de C.V.
Corporate Structure Summary Table
Date: August 14, 2019

                                                                                                                                                                                                       Guarantor
     # [1]                     Name                                 Country          Description / Objective                              Ownership                              Highlights             to Notes
       5         Maxcom Telecomunicaciones, S. A. B. de      [2]     Mex        Holding Company                      62.10% general public, 10.13% Rodrigo Lebois,   Provides services to customers.       Yes
                 C. V.                                                                                               8.88% Fideicomiso 744869 Banorte, 6.89%         Owner of most subs at a 99.99%
                                                                                                                     Enrique Castillo, 5.22% Javier Molinar, 3.82%   and Mex SE trading company
                                                                                                                     Wilfrido Castillo, 2.96% Henry Davis
      20         Outsourcing Operadora de Personal, S. A.            Mex        Payroll Services for Holding         99.998 % Maxcom Telecom, 0.002% TECBTC          To be merged with Holding            Yes
                 de C. V.                                                       Company                                                                              Company
      25         TECBTC Estrategias de Promoción, S. A. de [3]       Mex        Payroll Services for Holding         99.998 % Maxcom Telecom, 0.002% Telcoop         To be merged with Holding            Yes
                 C. V.                                                          Company                                                                              Company
      30         Maxcom SF, S. A. de C. V.                           Mex        Financial Services for               99.998 % Maxcom Telecom, 0.002% TECBTC          To be merged with Holding            Yes
                                                                                Intercompany                                                                         Company. Holds accounts
                                                                                                                                                                     receivable from Maxcom
      35         Maxcom USA, Inc.                                    USA        Constituted to invoice foreign       100% Maxcom Telecom                             Company in the US. Never             Yes
                                                                                clients                                                                              utilized. To be reactivated
      40         Maxcom TV, S. A. de C. V.                           Mex        Company had concession to            99.998 % Maxcom Telecom, 0.002% TECBTC          To be merged with Holding            Yes
                                                                                provide T.V. services                                                                Company. Never utilized
      45         Telereunión, S. A. de C. V.                         Mex        Infrastructure lease to Holding      99.999 % Maxcom Telecom, 0.001% TECBTC          To be merged with Holding            Yes
                                                                                Company                                                                              Company. Company acquired
                                                                                                                                                                     from 3rd party
      50         Sierra USA Communications, Inc.                     USA        Infrastructure lease to Holding      100% Maxcom Telecom                             Company acquired from 3rd            Yes
                                                                                Company                                                                              party.
      55         Telscape de México, S. A. de C. V.                  Mex        Real estate lease to Holding         99.999 % Maxcom Telecom, 0.001% TECBTC          Company acquired from 3rd party      Yes
                                                                                Company and to a 3rd party
      60         Sierra Comunicaciones Globales, S. A. de            Mex        Infrastructure lease to Holding      99.999 % Maxcom Telecom, 0.001% TECBTC          To be merged with Holding            Yes
                 C. V.                                                          Company                                                                              Company. Company acquired
                                                                                                                                                                     from 3rd party
      65         Asesores Telcoop, S. A. de C. V.            [4]     Mex        Payroll Services for Holding         99.998 % Maxcom Telecom, 0.002% TECBTC          Holds risk 5 employees               Yes
                                                                                Company
      70         Celmax Movil, S. A. de C. V.                        Mex        Joint Venture with 3rd parties       51% Maxcom Telecom, 49% 3rd parties             To be deconsolidated in              Yes
                                                                                (individuals)                        (individuals)                                   September 2019
      80         Maxcom USA, Telecom, Inc.                           USA        [Assorted services in the USA]       [100% Maxcom Holding]                           Recently created                    [Yes]
Notes:
[A] Subsidiaries to be merged during 2019
[B] Joint Venture
[C] List does not include Fundación Maxcom, A.C., which is a non‐for‐profit, executes donations and is not a guarantor for the notes
[1] Internal number used by Maxcom to identify each subsidiary
[2] Also referred to as Maxcom Telecom or Holding Company
[3] Also referred to as TECBTC
[4] Also referred to as Telcoop
                                    19-23489-rdd        Doc 4        Filed 08/19/19           Entered 08/19/19 12:04:51                        Main Document
                                                                                             Exhibit
                                                                                             Pg 40 ofA62
Maxcom Telecomunicaciones, S.A.B de C.V.
Corporate Structure Summary
Date: August 14, 2019




                                                                          Maxcom Telecomunicaciones, S. A. B. de C. V. Company Structure


                                                                                                                                                             Subsidiaries to be merged (Nov. 1, 2019)

                                                                           [05] Maxcom Telecomunicaciones, S. A. B. de C. V.                                 USA Companies
                                                                                                                                                             Joint Venture




                                          Shareholders:                                                                                          Shareholders:
        [25] TECBTC Estrategias de        * 99.998% Maxcom Telecomunicaciones, S. A. B. de C. V.            [20] Outsourcing Operadora de        * 99.998% Maxcom Telecomunicaciones, S. A. B. de C. V.
         Promoción, S. A. de C. V.        * 0.002% Asesores Telcoop, S. A. de C. V.                              Personal, S. A. de C. V.        * 0.002% TECBTC Estrategias de Promoción, S. A. de C. V.


                                          Shareholders:                                                                                          Shareholders:
         [55] Telscape de México,         * 99.999% Maxcom Telecomunicaciones, S. A. B. de C. V.                                                 * 99.998% Maxcom Telecomunicaciones, S. A. B. de C. V.
                                                                                                             (30] Maxcom SF, S. A. de C. V.
               S. A. de C. V.             * 0.001% TECBTC Estrategias de Promoción, S. A. de C. V.                                               * 0.002% TECBTC Estrategias de Promoción, S. A. de C. V.


                                          Shareholders:                                                                                          Shareholders:
          [65] Asesores Telcoop,          * 99.998% Maxcom Telecomunicaciones, S. A. B. de C. V.                                                 * 99.998% Maxcom Telecomunicaciones, S. A. B. de C. V.
                                                                                                             [40]Maxcom TV, S. A. de C. V.
               S. A. de C. V.             * 0.002% TECBTC Estrategias de Promoción, S. A. de C. V.                                               * 0.002% TECBTC Estrategias de Promoción, S. A. de C. V.


                                          Shareholders:                                                                                          Shareholders:
     [50] Sierra USA Communications,      * 100% Maxcom Telecomunicaciones, S. A. B. de C. V.                 [60] Sierra Comunicaciones         * 99.999% Maxcom Telecomunicaciones, S. A. B. de C. V.
                    Inc.                                                                                        Globales, S. A. de C. V.         * 0.001% TECBTC Estrategias de Promoción, S. A. de C. V.


                                          Shareholders:                                                                                          Shareholders:
          [35] Maxcom USA, Inc.           * 100% Maxcom Telecomunicaciones, S. A. B. de C. V.                [45]Telereunión, S. A. de C. V.     * 99.999% Maxcom Telecomunicaciones, S. A. B. de C. V.
                                                                                                                                                 * 0.001% TECBTC Estrategias de Promoción, S. A. de C. V.


                                          Shareholders:
      [80] Maxcom USA, Telecom, Inc.      * 100% Maxcom Telecomunicaciones, S. A. B. de C. V.



                                          Shareholders:
      [70] Celmax Móvil, S. A. de C. V.   * 50.9999% Maxcom Telecomunicaciones, S. A. B. de C. V.
                                          * 49% Third parties.
19-23489-rdd          Doc 4      Filed 08/19/19        Entered 08/19/19 12:04:51                 Main Document
                                                      Pg 41 of 62


                                                    SCHEDULE 1

                The Holders of the Old Notes That Approached Debtors Prepetition

Pursuant to Local Rule 1007-2(a)(3), following are the names and addresses of the holders of the
Old Notes that approached the Debtors pre-petition and their legal and financial advisors to the
extent known by the Debtors.

Holders of the Old Notes                 Mr. Ignacio Fernandez
                                         Moneda Asset Management
                                         Av. Isidora Goyenechea 3621
                                         Santiago, Chile
                                         Tel: 56-2-2337-7900
                                         E-mail: ifernandez@moneda.cl

                                         Mr. Andrés Segú
                                         Megeve Investments
                                         Espoz 3150
                                         Santiago, Chile
                                         Tel: 56-2-2577-3600
                                         E-mail: asegu@megeve.cl

                                         Mr. Patrick Kiblisky
                                         UBS Financial Services, Inc.21
                                         100 SE 2nd Street
                                         Miami, FL 33131
                                         Tel: 305-536-9277
                                         E-mail: pkiblisky@msn.com & patrick.kiblisky@ubs.com


Legal Counsel                            Ronald R. Jewell, Esq.
                                         Email: rrjewell1949@outlook.com

                                         Alejandro Sainz, Esq.
                                         Cervantes Sainz, S.C.
                                         Torre del Bosque
                                         Blvd. Manuel Avila Camacho 24-20 piso
                                         Col. Lomas de Chapultepec
                                         Cuidad de Mexico. 11000
                                         Mexico
                                         Tel: 52-55-917-850-47
                                         Email: asainz@cervantesainz.com

Financial Advisor                        Mr. Zain A. Manekia
                                         Cicerone Advisers LLC
                                         140 Broadway, 46th Floor
                                         New York, NY 10005
                                         Tel: 212-371-9115
                                         Email: zain@ciceroneadvisers.com



21
     It is the Debtors’ understanding that UBS Financial Services, Inc. is not acting for itself, but instead as private
     banker to certain holders of the Old Notes.


                                                            1
19-23489-rdd           Doc 4      Filed 08/19/19        Entered 08/19/19 12:04:51           Main Document
                                                       Pg 42 of 62


                                                       Schedule 2

                                      Twenty Largest Unsecured Claims

 Pursuant to Local Rule 1007-2(a)(4), the following is a list of Maxcom Parent’s creditors holding
 the twenty (20) largest unsecured claims, excluding insiders, based on Maxcom Parent’s
 unaudited books and records as of August 16, 2019. Maxcom USA has no creditors. The
 Creditor List has been prepared in accordance with Bankruptcy Rule 1007(d) and does not
 include persons who come within the definition of “insider” set forth in section 101(31) of the
 Bankruptcy Code.

 The information contained herein shall not constitute an admission of liability by, nor is it
 binding on, the Debtors. Any amounts listed herein are estimated, on a preliminary basis, and
 subject to verification. The Debtors reserve any and all rights to assert that any debt or claim
 included herein is a disputed claim or debt, and to challenge the priority, nature, amount, or
 status of any such claim or debt. In the event of any inconsistencies between the summaries set
 forth below and the respective corporate and legal documents relating to such obligations, the
 descriptions in the corporate and legal documents shall control.

        NAME OF               COMPLETE MAILING                      NATURE      INDICATE IF AMOUNT
        CREDITOR                 ADDRESS, AND                         OF          CLAIM IS  OF CLAIM
                              EMPLOYEE, AGENT,                       CLAIM     CONTINGENT,    (USD)
                              OR DEPARTMENT OF                                UNLIQUIDATED,
                                  CREDITOR                                       DISPUTED,
                                FAMILIAR WITH                                   PARTIALLY
                                    CLAIM                                      SECURED OR
                                                                                SUBJECT TO
                                                                                   SETOFF
1.   QUALTEL SA DE CV         QUALTEL SA DE CV                     Services                             $1,700,615.22
     M. Herrera               M. Herrera
     FRANCISCO                PHONE: +528117693022
     FERNANDEZ TREVIÑO        FAX:
     475                      EMAIL: mherrera@qualtel.com.mx
     LEONES MONTERREY
     MONTERREY 64600
     Mexico
2.   Instituto Federal de     Instituto Federal de                 Fine       Contingent and Disputed   $1,054,404.41
     Telecomunicaciones       Telecomunicaciones
     IFT                      IFT
     Insurgentes Sur #1143,   PHONE: 55 5015 4000
     Col. Nochebuena 03720    FAX:
     Mexico                   EMAIL: atencion@ift.org.mx




                                                               2
19-23489-rdd        Doc 4      Filed 08/19/19       Entered 08/19/19 12:04:51   Main Document
                                                   Pg 43 of 62


3.   NEC DE MEXICO SA DE   NEC DE MEXICO SA DE CV             Goods                       $210,318.45
     CV                    M. Ramirez
     M. Ramirez            PHONE: +525521226500
     JAIME BALMES 8        FAX:
     COL LOS MORALES       EMAIL: mramirez@nec.com.mx
     POLANCO
     11510
     Mexico
4.   MXT EAGLE TOWERS      MXT EAGLE TOWERS SAPI DE CV        Sale and                    $202,804.60
     SAPI DE CV            Oliver Deleau                      Leaseback
     Oliver Deleau         PHONE: +525541298523
     PEDREGAL 24 PISO 3    FAX:
     PISO 3                EMAIL:
     MOLINO DEL REY        oliver.deleau@mxtowers.co
     11040
     Mexico
5.   DATAVISION DIGITAL    DATAVISION DIGITAL SA DE CV        Services                    $172,114.61
     SA DE CV              Jaime Lama
     Jaime Lama            PHONE: +525541951100
     PATRIOTISMO 8         FAX:
     COL CONDESA 12200     EMAIL:
     Mexico                jaime.lama@datavision.com.mx
6.   WESTCON MEXICO SA     WESTCON MEXICO SA DE CV            Goods                       $139,554.45
     DE CV                 Customer Service
     Customer Service      PHONE: +525541603257
     CALLE LAGO            FAX:
     VICTORIA 74 PISO      EMAIL: anyluv@comstor‐la.com
     PISO 7
     COL GRANADA 11520
     Mexico
7.   PROCOM SERVICIOS      PROCOM SERVICIOS                   Services                    $133,869.96
     INTELIGENTES          INTELIGENTES
     Ricardo Pelusi        Ricardo Pelusi
     MONTES ATHOS 355      PHONE: +525562864325
     302 355 302           FAX:
     LOMAS DE              EMAIL: ricardo.pelusi@procom inc
     CHAPULTEPEC III
     11000
     Mexico




                                                          3
 19-23489-rdd        Doc 4      Filed 08/19/19          Entered 08/19/19 12:04:51   Main Document
                                                       Pg 44 of 62


 8.   ALCATEL LUCENT        ALCATEL LUCENT MEXICO SA DE            Maintenance                $113,796.00
      MEXICO SA DE          CV
      CV                    Eduardo Velazquez
      Eduardo Velazquez     PHONE: +525526209200
      CIENCIA 13 13         FAX:
      SIN NUMERO PARQUE     EMAIL:
      INDUSTRIAL 54730      eduardo.velazquez@nokia.c
      Mexico
 9.   INNOVACONECT S DE     INNOVACONECT S DE RL DE CV             Maintenance                $104,284.00
      RL DE CV              Juan B.M.
      Juan B.M.             PHONE: +525531785086
      Rio tuxpan 1          FAX:
      PASEOS DE             EMAIL:
      CHURUBUSCO 09030      juanbm@innovaconect.com
      Mexico
10.   SK HOLDINGS SA DE     SK HOLDINGS SA DE CV                   Maintenance                $84,334.34
      CV                    Carlos
      Carlos                PHONE: +527282823258
      PASEO DE LOS          FAX:
      ENCINOS 38            EMAIL: carlos@skh.mx
      FRACC LOS ENCINOS
      KM 46 52000
      Mexico
11.   IP MATRIX SA DE CV    IP MATRIX SA DE CV                     Services                   $74,625.47
      Accounts Receivable   Accounts Receivable
      CAMPOS ELISEOS 9050   PHONE: +526562571281
      H1 9050               FAX:
      H1                    EMAIL: ar@transtelco.net
      CAMPOS ELISEOS
      32472
      Mexico

12.   PROFESIONALES EN      PROFESIONALES EN                       Goods                      $74,285.50
      COMPUTACION SA DE     COMPUTACION SA DE
      Irene Antonio         Irene Antonio
      XICOTENCATL 109       PHONE: +525586785489
      COL DEL CARMEN        FAX:
      COYOACAN              EMAIL:
      04100                 irene_antonio@pco.com.mx
      Mexico

13.   AXTEL S.A.B DE CV     AXTEL S.A.B DE CV                      Services                   $59,105.85
      A. Ceballos           A. Ceballos
      BLVD DIAZ ORDAZ KM    PHONE: +528147701134
      3.33 L 1              FAX:
      COL UNIDAD SAN        EMAIL: aceballos77@gmail.com
      PEDRO 66215
      Mexico

14.   LEVEL SMS SA DE CV    LEVEL SMS SA DE CV                     Services                   $55,229.98
      Customer Service      Customer Service
      PASEO DE LAS          PHONE: +525551478040
      PALMAS 215 304D       FAX:
      304D                  EMAIL: smsadmin@c3ntro.com
      LOMAS DE
      CHAPULTEPEC 1 SE
      11000
      Mexico

15.   ATC HOLDING FIBRA     ATC HOLDING FIBRA MEXICO               Maintenance                $48,946.03
      MEXICO                Carolina Zainos
      Carolina Zainos       PHONE: +525588501602
      JUAN VAZQUEZ DE       FAX:
      MELLA 48              EMAIL: Carolina.zainos@americant
      PISO5
      LOS MORALES
      POLANCO 11510
      Mexico




                                                               4
 19-23489-rdd            Doc 4    Filed 08/19/19        Entered 08/19/19 12:04:51          Main Document
                                                       Pg 45 of 62


16.   DUPRA SYSTEMS SA        DUPRA SYSTEMS SA DE CV              Services                             $45,820.36
      DE CV                   C. Duran
      C. Duran                PHONE: +525552644058
      CALLE TAXCO 14 506      FAX:
      7 506 7                 EMAIL:
      ROMA SUR 06760          cduran@duprasystems.com
      Mexico

17.   Secretaria de           Secretaria de Couminaciones y       Fine       Contingent and Disputed   $43,389.20
      Couminaciones y         Transporte
      Transporte              SCT
      SCT                     PHONE: 55 57 23 93 00
      Insurgentes Sur 1089    FAX:
      Col. Nochebuena 03720   EMAIL: buzon_ucg@sct.gob.mx
      Mexico

18.   GRUPO POLMESA SA        GRUPO POLMESA SA DE CV              Services                             $42,180.31
      DE CV                   Treviño
      Treviño                 PHONE: +523310295003
      PLAN SEXENAL 3760       FAX:
      3760 3760               EMAIL: trev@prodigy.net.mx
      JARDIN REVOLUCION,
      TLAQUEPAQUE 45580
      Mexico

19.   JAG TELECOM SA DE       JAG TELECOM SA DE CV                Services                             $41,293.58
      CV                      Camacho
      Camacho                 PHONE: +525565847696
      LA GARITA 31 LT 4       FAX:
      COL CALPULTITLA         EMAIL:
      55700                   camachosua@jagtelecom.com
      Mexico

20.   VICTOR HUGO             VICTOR HUGO RODRIGUEZ               Services                             $39,300.66
      RODRIGUEZ LOPEZ         LOPEZ
      Victor Hugo Rodriguez   Victor Hugo Rodriguez
      HORNERO 2 1 1           PHONE: +524422675039
      LA PRADERA EL           FAX:
      MARQUES 76269           EMAIL: hugo1978_@hotmail.com
      Mexico




                                                              5
19-23489-rdd         Doc 4      Filed 08/19/19      Entered 08/19/19 12:04:51               Main Document
                                                   Pg 46 of 62




                                                 SCHEDULE 3

                                  List of the Holders of Secured Claims

Consistent with Local Rule 1007-2(a)(5), the following is a list of creditors holding secured
claims against Maxcom Parent, excluding claims of insiders as defined in 11 U.S.C. § 101(31).
The information contained herein shall not constitute an admission of liability by, nor is it
binding on, the Debtors. The amount listed herein is estimated, on a preliminary basis, and
subject to verification. The description of the collateral securing such claims is intended only as a
brief summary. In the event of any inconsistency between the summary set forth below and the
respective corporate and legal documents relating to the secured claims, the descriptions in the
corporate and legal documents shall control. Maxcom USA has no secured creditors.

CREDITOR NAME                     AMOUNT OF                    COLLATERAL                    ESTIMATED
 AND ADDRESS                        CLAIM                      DESCRIPTION                    VALUE OF
                                                                                            COLLATERAL
Banco Nacional de             $1.84 million                  Funds deposited in                 $454,942.1322
Comercio Exterior,                                           Trust Account
S.N.C.

Periférico Sur 4333,
Colonia Jardines en la
Montaña, Delegación
Tlalpan, México,
Ciudad de México,
C.P. 14210

U.S. Bank N.A., as            $103,378,674                   Fixed Assets                        $114,147,00023
Indenture Trustee for
Step-Up Senior Notes
due 2020
100 Wall Street, Suite
600, New York, NY
10005




22
     Calculated by using the buying rate for pesos reported by the Banco de Mexico as of August 16, 2019 in the
     amount of Ps. 19.5763 per $1.00. As set forth above, the amounts in such Trust Account that exceed the
     monthly debt service payment will be transferred to Maxcom Parent.
23
     The Old Notes are also secured by the fixed assets of certain of Maxcom Parent’s subsidiaries. As of June 30,
     2019, the Debtors estimate that such subsidiaries’ fixed assets are worth in the aggregate $3,448,000.


                                                         6
19-23489-rdd   Doc 4   Filed 08/19/19    Entered 08/19/19 12:04:51   Main Document
                                        Pg 47 of 62




                                            7
19-23489-rdd     Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51         Main Document
                                            Pg 48 of 62


                                          SCHEDULE 4

                       Summary of the Debtors’ Assets and Liabilities

Pursuant to Local Rule 1007-2(a)(6), the following are estimates of Maxcom Parent’s assets and
liabilities (book value) as of July 31, 2019. The information contained herein shall not constitute
an admission of liability by, nor is it binding upon Maxcom Parent. The only asset of Maxcom
USA is the retainer paid to Paul Hastings LLP which will be disclosed in the application to retain
such firm.

        ASSETS AND LIABILITIES                                     AMOUNT
Total Assets (book value as of July 31, 2019)                    USD $360,765,884
Total Liabilities (book value as of July 31,                     USD $294,935,064
2019)




                                                8
19-23489-rdd           Doc 4      Filed 08/19/19       Entered 08/19/19 12:04:51               Main Document
                                                      Pg 49 of 62


                                                SCHEDULE 5
                               List of Publicly Held Securities of the Debtors

Pursuant to Local Rule 1007-2(a)(7), the following list the debt securities of Maxcom Parent that
are publicly held. Maxcom USA has not issued debt securities.

                                               Bond Debt
      DESCRIPTION               ISSUANCE       ISSUE     OUTSTANDING                            MATURITY
                                             AMOUNT        PRINCIPAL
                                                            AMOUNT
     Step-Up Senior             October 11, $180,400,000 $103,378,674                          2020
     Notes                      2013

                                                  Equity Interests
                   DESCRIPTION                    ISSUANCE                      SHARES
                                                                             OUTSTANDING
                Series A Common               October 17, 200724               144,471,081
                Stock




24
     Effective October 17, 2007, existing Series A, B, and N shares were modified and/or reclassified to Series A.


                                                            9
19-23489-rdd         Doc 4     Filed 08/19/19       Entered 08/19/19 12:04:51              Main Document
                                                   Pg 50 of 62


                                                 SCHEDULE 6

                        Summary of Debtors’ Property Held by Third Parties

Pursuant to Local Rule 1007-2(a)(8), the following schedule lists the Debtors’ property that is in
the possession or custody of any custodian, public officer, mortgagee, pledgee, assignee of rents,
or secured creditor, or agent for any such entity.

As explained above, the Bancomext has an interest in funds placed into the Trust Account arising
from proceeds of certain specific accounts receivable of Maxcom Parent. Banorte, as trustee,
transfers the proceeds directly from Maxcom Parent’s account at BBVA. After Banorte makes
the monthly debt service to Bancomext from such trust, Banorte sends to Maxcom Parent the
surplus remaining in the trust. There is currently approximately $454,942.13 in the Trust
Account.25 If, during the first 15 days of any month, the balance in the BBVA Account (9809)
falls below the coverage ratio of 2.5 times the monthly debt service, Banorte directs Maxcom
Parent to wire funds from such Santander account to the Trust Account to ensure that the
amounts on deposit are sufficient to satisfy the coverage ratio.

Note: Professionals seeking retention in this Chapter 11 Case will disclose their retainers in their
respective retention applications.




25
     Calculated by using the buying rate for pesos reported by the Banco de Mexico as of August 16, 2019 in the
     amount of Ps. 19.5763 per $1.00.


                                                        10
19-23489-rdd     Doc 4    Filed 08/19/19    Entered 08/19/19 12:04:51        Main Document
                                           Pg 51 of 62


                                         SCHEDULE 7

                          Schedule of Owned and Leased Property

Pursuant to Local Rule 1007-2(a)(9), the following schedule lists the property or premises
owned, leased or held under other arrangement from which Maxcom Parent operates its
businesses as of the Petition Date.




                                               11
19-23489-rdd   Doc 4   Filed 08/19/19   Entered 08/19/19 12:04:51   Main Document
                             Schedule 7.1
                                      Pg 52 of 62
                  Property Leased by Maxcom Parent

 #   Name of Property                      Type of Leasing
1    MAQUINARIA                             SITE RENTAL
2    MORALES                                SITE RENTAL
3    VILLA DE LAS FLORES                    SITE RENTAL
4    PIRULES                                SITE RENTAL
5    SAN ANDRÉS                  RENTAL OF WAREHOUSES AND OFFICES
6    LOMAS DE LA HACIENDA        RENTAL OF WAREHOUSES AND OFFICES
7    LD AGUASCALIENTES                      SITE RENTAL
8    TAMAULIPAS 150                         SITE RENTAL
9    LA MARIA                               SITE RENTAL
10   ESTACIONAMIENTO ANEXO HERALDO
                                 RENTAL OF WAREHOUSES AND OFFICES
11   VALLE TECNOLOGICO                      SITE RENTAL
12   SAN LORENZO                            SITE RENTAL
13   RANCHO PAVON                           SITE RENTAL
14   TEHUACAN INDEPENDENCIA OTE.            SITE RENTAL
15   JARDINES DE CASANUEVA                  SITE RENTAL
16   BODEGA ACTIVO FIJO          RENTAL OF WAREHOUSES AND OFFICES
17   AUTOPISTA                              SITE RENTAL
18   CHIMALHUACAN                           SITE RENTAL
19   VILLAS DE ATLIXCO                      SITE RENTAL
20   NUEVO SITIO TORRE FUERTES              SITE RENTAL
21   LOPEZ MATEOS I                         SITE RENTAL
22   EL SOL                                 SITE RENTAL
23   TORRE ZAFIRO                           SITE RENTAL
24   CHALCO AUTOPISTA                       SITE RENTAL
25   ESTADIO NEZA                           SITE RENTAL
26   CORDOBA VERACRUZ                       SITE RENTAL
27   SANTA CLARA                            SITE RENTAL
28   SCT                                    SITE RENTAL
29   ESTADO DE MEXICO                       SITE RENTAL
30   CAC AMERICAS                RENTAL OF WAREHOUSES AND OFFICES
31   JARDINES DE MORELOS                    SITE RENTAL
32   CAC GLORIETA                RENTAL OF WAREHOUSES AND OFFICES
33   ZOPILOCALCO                            SITE RENTAL
34   CHURUBUSCO                             SITE RENTAL
35   RESIDENCIAL SAUCES                     SITE RENTAL
36   TORRE SATÉLITE                         SITE RENTAL
37   TULTEPEC                               SITE RENTAL
38   TORRE DIAMANTE                         SITE RENTAL
39   JARDINES DE MORELOS 2                  SITE RENTAL
40   TOREO                                  SITE RENTAL
41   TORRE MAYOR                            SITE RENTAL
42   WEB SYSTEM                             SITE RENTAL
43   NACIONES UNIDAS                        SITE RENTAL
44   POPOCATEPETL                           SITE RENTAL
45   FUERTES                                SITE RENTAL
19-23489-rdd   Doc 4   Filed 08/19/19    Entered 08/19/19 12:04:51       Main Document
                                        Pg 53 of 62

46   SWITCH QUERETARO                            SITE RENTAL
47   20 DE NOVIEMBRE                             SITE RENTAL
48   HOTEL ONE                                   SITE RENTAL
49   EL LAUREL                                   SITE RENTAL
50   SAN LORENZO TEZONCO                         SITE RENTAL
51   INDEPENDENCIA PONIENTE                      SITE RENTAL
52   EL BARCO                                    SITE RENTAL
53   LD IRAPUATO                                 SITE RENTAL
54   METROPOLITANA                               SITE RENTAL
55   TORRE A                                     SITE RENTAL
56   PLAZA ANTARA                                SITE RENTAL
57   OFICINAS SANTA FE PISO 1        RENTAL OF WAREHOUSES AND OFFICES
58   OFICINAS SANTA FE PISOS PB, P3, RENTAL
                                     PH Y PJ OF WAREHOUSES AND OFFICES
59   POP TOLUCA                                  SITE RENTAL
60   POLVORIN                                    SITE RENTAL
61   ALAMEDA VERACRUZ                            SITE RENTAL
62   PLAZA GALERIAS                              SITE RENTAL
63   CERRO DE LA BANDERA                         SITE RENTAL
64   LD MONTERREY                                SITE RENTAL
65   FORO SOL                                    SITE RENTAL
66   TORRE LATINO                                SITE RENTAL
67   WTC                                         SITE RENTAL
68   RADIO CENTRO                                SITE RENTAL
69   BODEGAS CEYLAN                  RENTAL OF WAREHOUSES AND OFFICES
70   REFORMA 199                                 SITE RENTAL
71   PLAZA INVERLAT                              SITE RENTAL
72   TORRE LATINO                                SITE RENTAL
73   ESTACIONAMIENTO CEYLAN ALTERNO              SITE RENTAL
74   TEHUACAN                                    SITE RENTAL
75   HOTEL GRAN VALLE CIUDAD DE MEXICO           SITE RENTAL
76   ROSSEAU 14                                  SITE RENTAL
77   SIERRA USA MC ALLEN             RENTAL OF WAREHOUSES AND OFFICES
78   TORRE GEMINIS                               SITE RENTAL
79   LD CELAYA                                   SITE RENTAL
80   CAC ARAGON                      RENTAL OF WAREHOUSES AND OFFICES
81   EDIFICIO EME                    RENTAL OF WAREHOUSES AND OFFICES
82   VALLEJO                                     SITE RENTAL
83   POP GUADALAJARA                             SITE RENTAL
84   FRACC DEL LLANO                             SITE RENTAL
85   INSURGENTES                                 SITE RENTAL
86   JESUS MARIA                                 SITE RENTAL
87   RINCON DEL PARQUE                           SITE RENTAL
88   SALIDA A SAN LUIS                           SITE RENTAL
89   SIGLO XXI                                   SITE RENTAL
90   TEXCOCO                                     SITE RENTAL
91   CHICOLOAPAN                                 SITE RENTAL
92   OBRERISMO                                   SITE RENTAL
19-23489-rdd   Doc 4   Filed 08/19/19    Entered 08/19/19 12:04:51   Main Document
                                        Pg 54 of 62

 93   PUEBLO DE AYOTLA                     SITE RENTAL
 94   BARRIO CANASTEROS                    SITE RENTAL
 95   LA PAZ                               SITE RENTAL
 96   MEGA CHALCO                          SITE RENTAL
 97   MEGA CHIMALHUACAN                    SITE RENTAL
 98   CHIMALHUACAN                         SITE RENTAL
 99   LOS HORNOS                           SITE RENTAL
100   ALFREDO BARRANDA                     SITE RENTAL
101   TOPILEJO                             SITE RENTAL
102   LA PALMA                             SITE RENTAL
103   TUXPAN 2                             SITE RENTAL
104   HACIENDA REAL DE TULTEPEC            SITE RENTAL
105   NUEVO SITIO MONTEREY                 SITE RENTAL
106   HEROES DE IXTAPALUCA                 SITE RENTAL
107   LA QUEBRADA                          SITE RENTAL
108   LOMAS DE LA HACIENDA                 SITE RENTAL
109   PANTITLAN MUNICIPIO NEZA             SITE RENTAL
110   CARLOS HANK GONZALEZ                 SITE RENTAL
111   RIO FRIO                             SITE RENTAL
112   LS DLP                               SITE RENTAL
113   OLIMPICO                             SITE RENTAL
114   DAKOTA                               SITE RENTAL
115   SANTA APOLONIA                       SITE RENTAL
116   LAS AMERICAS                         SITE RENTAL
117   HUEJOTZINGO                          SITE RENTAL
118   SAN MARTIN TEXMELUCAN                SITE RENTAL
119   SAN ANDRES DE LA CAÑADA              SITE RENTAL
120   JAIME BALMES                         SITE RENTAL
121   TORRE PINE                           SITE RENTAL
122   NODO LEON                            SITE RENTAL
123   FLORIDA                              SITE RENTAL
124   LD SALTILLO                          SITE RENTAL
125   PROLONGACION REFORMA 1232            SITE RENTAL
126   VALLE DE CEYLAN                      SITE RENTAL
127   CENTRAL ANIMAS            RENTAL OF WAREHOUSES AND OFFICES
128   LAS AGUILAS                          SITE RENTAL
129   INDEPENDENCIA                        SITE RENTAL
130   INDEPENDENCIA (SCT)                  SITE RENTAL
131   NUEVO CUAUTITLAN                     SITE RENTAL
132   IGNACIO PICHARDO                     SITE RENTAL
133   LOPEZ MATEOS 2                       SITE RENTAL
134   BOSQUES ECATEPEC                     SITE RENTAL
135   HACIENDA DE LAS FLORES               SITE RENTAL
136   LD NUEVO LAREDO                      SITE RENTAL
137   SWITCH MAGDALENA                     SITE RENTAL
138   OAXACA 112                           SITE RENTAL
139   CAC MUÑOZ                 RENTAL OF WAREHOUSES AND OFFICES
19-23489-rdd   Doc 4   Filed 08/19/19    Entered 08/19/19 12:04:51   Main Document
                                        Pg 55 of 62

140   CAC PIRULES                RENTAL OF WAREHOUSES AND OFFICES
141   MARFLO INSURGENTES                    SITE RENTAL
142   TORRE BBG                             SITE RENTAL
143   ALBORADA HOMEX                        SITE RENTAL
144   MARAVILLAS                            SITE RENTAL
145   MAGDALENA FASE 03                     SITE RENTAL
146   EL MARQUES                            SITE RENTAL
147   IZTAPALAPA                            SITE RENTAL
 19-23489-rdd   Doc 4     Filed 08/19/19     Entered 08/19/19 12:04:51
                                      Schedule 7.2
                                                                                  Main Document
                                           Pg  56 of 62
                             Sites Owned by Maxcom Parent

No.               Site Name                                 Address
 1      PLAZA ESTRELLA ATLACOMULCO




                                        AV. MIGUEL HIDALGO 343, MZ.56 LOT.69, ESQ. AV.
2               AMERICAS I
                                        SAN JOSE MARTIN, FRACC. LAS AMERICAS, ECATEPEC




                                        AV. MARIANO ABASOLO MZ 23 LOT. 1, ESQ. AV.
3               AMERICAS II
                                        SIMON BOLIVAR, FRACC. LAS AMERICAS, ECATEPEC




                                        IGNACIO ALLENDE 37, MZ 108 LOT.70, ESQ. AV.
4               AMERICAS III
                                        SIMON BOLIVAR, FRACC. LAS AMERICAS, ECATEPEC




                                        IGNACIO LOPEZ RAYON 236, MZ. 35, LOT. 1, ESQ. AV.
5               AMERICAS IV
                                        IGNACIO ALDAMA, FRACC. LAS AMERICAS, ECATEPEC
19-23489-rdd     Doc 4    Filed 08/19/19    Entered 08/19/19 12:04:51           Main Document
                                           Pg 57 of 62




                                       SECCION V, BOSQUE DE LAS MORAS MZ 96 LT 22
                                       FRACC LOS HEROES TECAMAC (REALIDAD
6        HEROES TECAMAC SECC II Y V
                                       MEXIQUENSE) TECAMAC TECAMAC DE FELIPE
                                       VILLANUEVA, MX MEXICO 00000




                                       HACIENDA LA PURISIMA LOTE 64, MANZANA 57, EX
7         EX HACIENDA SANTA INES       HACIENDA SANTA INES, NEXTLALPAN, ESTADO DE
                                       MEXICO


                                       LOTE 16, MANZANA 16, CONJUNTO URBANO REAL DE
8              SAN MARTIN XICO
                                       SAN MARTIN, VALLE DE CHALCO SOLIDARIDAD

                                       5 SUR 5747, FRACCIONAMIENTO VILLA ENCANTADA,
9                AGUA AZUL
                                       PUEBLA
                                       CANAL DE CUATLAZINGO, CASA 1-6 GALAXIA
10        BOSQUES DE MANZANILLA
                                       BOSQUES DE MANZANILLA EN PUEBLA, PUEBLA


                                       PROLONGACION 133 PONIENTE 12624, CASA 27-3,
                                       LOTE 27, MANZANA 5, CONJUNTO HABITACIONAL
11      HACIENDA SAN JOSE CHAPULCO
                                       HACIENDA SAN JOSE, EX HACIENDA DE CHAPULCO,
                                       PUEBLA

                                       BENITO JUAREZ NO. 6512 A, COL. VICENTE
12               MAYORAZGO
                                       GUERRERO, C.P. 72470
                                       GRAN AVENIDA 2018, FRACCIONAMIENTO HADAS,
13       SANTA MARIA (SAN PEDRO)
                                       PUEBLA 72130 MEXICO

                                       RETORNO 3D SUR 4 , UNIDAD HABITACIONAL LOMA
14              SAN BARTOLO
                                       BELLA, PUEBLA, 72130

                                       PROLONGACIÓN BENITO JUÁREZ NORTE 3412,
15    POP TEHUACAN - NACIONES UNIDAS   NICOLÁS DE TETETZINTLA, TEHUACAN, PUEBLA, C.P.
                                       75701

                                       AV. 131 PONIENTE 2727 "C", FRACCIONAMIENTO
16        HACIENDA SANTA CLARA I
                                       HACIENDA SANTA CLARA, PUEBLA, PUEBLA

                                       AV. 141 PONIENTE 2907, LOTE 2, MANZANA 15,
17        HACIENDA SANTA CLARA II      FRACCIONAMIENTO HACIENDA SANTA CLARA,
                                       PUEBLA, PUEBLA
19-23489-rdd   Doc 4   Filed 08/19/19    Entered 08/19/19 12:04:51          Main Document
                                        Pg 58 of 62

18             AEROPUERTO           AVENIDA DEL SOL 215 LT-2 MZ-7 AEROPUERTO SLP

19       QUINTAS DE LA HACIENDA     SIERRA NEVADA 112 FRACC. SIERRA BONITA SLP

20             21 DE MARZO          LAZARO CÁRDENAS 621 21 DE MARZO SLP

21               SAUCITO            SAN VICENTE MARTIR S/N RANCHO DE LA CRUZ SLP
19-23489-rdd     Doc 4     Filed 08/19/19    Entered 08/19/19 12:04:51        Main Document
                                            Pg 59 of 62


                                          SCHEDULE 8

       Location of Debtors’ Substantial Assets, Books and Records, and Nature and
                     Location of Assets Outside of the United States

Pursuant to Local Rule 1007-2(a)(10), the following provides the location of the Debtors’
substantial assets and books and records, and the nature, location, and value of any assets held by
the Debtors outside the territorial limits of the United States as of the Petition Date:

         DEBTOR’S ASSETS                                         LOCATION
Maxcom Parent Substantial Assets                 See attached schedule.
Maxcom Parent Books and Records                  Guillermo González Camarena, 2000, Centro
                                                 Ciudad, Santa Fé, Mexico, CDMX.
Maxcom USA Substantial Assets                    Retainers on deposit in New York with
                                                 professionals.
Maxcom USA Books and Records                     Guillermo González Camarena, 2000, Centro
                                                 Ciudad, Santa Fé, Mexico, CDMX.




                                                12
    19-23489-rdd      Doc 4  Filed 08/19/19 Entered 08/19/19 12:04:51              Main Document
                                       Schedule
                                           Pg 608.1of 62
                        Location of Maxcom Parent Substantial Assets
*In USD
                                                                          Net Value as of December
Location                 Acquisition Value         Amortization           31, 2018
Aguascalientes            $              482,687    $          (87,126)    $                  395,561
Baja California                              845   -                72                            773
Baja California Sur                        2,115   -                24                          2,092
Chihuahua                                313,879   -            20,710                        293,169
Ciudad de Mexico                     246,647,571   -      158,083,209                      88,564,362
Ciudad de México                       1,029,869                   -                        1,029,869
Coahuila                                 265,466   -            30,930                        234,536
Durango                                   14,144   -             2,072                         12,072
Estado de Mexico                      19,110,127   -         6,105,354                     13,004,773
Guanajuato                             1,078,145   -           295,460                        782,685
Hidalgo                                   10,025   -             1,780                          8,245
Jalisco                                2,281,322   -           305,597                      1,975,725
Michoacan                                 99,874   -            59,174                         40,700
Morelos                                   30,680   -             2,479                         28,201
Nuevo León                             6,989,781   -         2,437,956                      4,551,825
Oaxaca                                     2,115   -                24                          2,092
Puebla                                 6,075,636   -         2,239,961                      3,835,674
Queretaro                              3,405,125   -         1,281,667                      2,123,458
Quintana Roo                              26,114   -             2,647                         23,468
San Luis Potosi                        2,428,911   -           493,626                      1,935,285
Sinaloa                                  295,231   -           236,740                         58,490
Sonora                                     3,596   -               460                          3,137
Tabasco                                      672   -                80                            593
Tamaulipas                               596,979   -            57,548                        539,431
Texas                                     68,935   -            23,326                         45,609
Tlaxcala                                  13,794   -             5,484                          8,310
Veracruz                               1,705,904   -           304,795                      1,401,109
Other                                    830,320   -           717,127                        113,193

Grand Total               $         293,809,861 $         (172,795,426) $                121,014,436
19-23489-rdd    Doc 4     Filed 08/19/19     Entered 08/19/19 12:04:51         Main Document
                                            Pg 61 of 62


                                        SCHEDULE 9

                                Debtors’ Senior Management

Pursuant to Local Rule 1007-2(a)(12), the following provides the names of the individuals who
constitute the Debtors’ existing senior management, their tenure with the Debtors and a brief
summary of their responsibilities and relevant experience as of the Petition Date:26

      NAME                     TITLE                RESPONSIBILITY                TENURE
Lauro Cantu Frias       Chief Executive         Directs company’s               Oct. 2016
                        Officer of Maxcom       operations, sales, and
                        Parent                  management of business
                                                plan; over 15 years’
                                                experience in senior
                                                management positions
Erik Gonzalez           Chief Financial         Directs finance, accounting,    Apr. 2017
Laureano                Officer of Maxcom       budgeting, planning, and
                        Parent                  information technology;
                                                over 19 years’ experience in
                                                senior management
                                                positions
Erik Gonzalez           Chief Executive         Directs policies, manages       Aug. 2019
Laureano                officer of Maxcom       business, property, and
                        USA                     affairs of corporation




                                               13
19-23489-rdd         Doc 4      Filed 08/19/19      Entered 08/19/19 12:04:51               Main Document
                                                   Pg 62 of 62


                                                SCHEDULE 10

                 Schedule of 30 Day Estimated Cash Receipts and Disbursements

Pursuant to Local Rule 1007-2(b)(3), the following schedule provides, for the 30 day period
following the Petition Date, the Debtors’ estimated cash receipts and disbursements, net cash
gain or loss, and obligations and receivables expected to accrue but remain unpaid, other than
professional fees:

                         Type                                             Estimated Amount
Cash Receipts                                             $4,059,736
Cash Disbursements                                        $2,085,769
Net Cash Gain (Loss)                                      $1,973,966
Unpaid Obligations                                        $027




27
     Other than wages and benefits, the Debtors are deferring paying amounts due to insiders in the ordinary course
     of the Debtors’ business until the effective date of the Plan.


                                                         14
